 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe revised recommendation of backpay by quarters and by total for Johnson is:1960-1stQuarter-------------------------------------------$30 982dQuarter-------------------------------------------0.003dQuarter-------------------------------------------0.004th Quarter-------------------------------------------76.431961-1stQuarter-------------------------------------------425.892dQuarter-------------------------------------------75.763dQuarter-------------------------------------------333.734th Quarter-------------------------------------------0.00942. 79I have reviewed the evidence of Ronald Bell's efforts to obtain employment duringthe backpay period, including the testimony he gave on February 10, 1965, as well asthe evidence dealing with jobs available in the plants of Theon, Miradel, NestleLeMur, and Helen Neuschaefer, and I am satisfied that he is entitled to the backpayrecommended on page 218 of my Supplemental Report of August 15, 1963. I amalso satisfied from a review of all the evidence that discrimmatees Robert Bell,Freddie Allen, and Gerald Mussenden are also entitled to the backpay I recommendedfor them on page 218 of my August 15, 1963, Supplemental Report.RECOMMENDED ORDERUpon all of the foregoing findings, I find and conclude that discriminatees RonaldBell,Robert Bell, Freddie Allen, James Johnson, and Gerald Mussenden are entitledto backpay payments in the amounts listed below:Ronald Bell------------------------------------------- $1,766.80Robert Bell-------------------------------------------356 78Freddie Allen-----------------------------------------807.49James Johnson----------------------------------------942.79GeraldMussenden-------------------------------------45.55223,919.41I recommend that the Board adopt the foregoing findings and conclusions, andorder Respondent to pay to the discriminatees the amounts recommended.22 Since it is Respondent's wrongdoing, which, under the circumstances, has made it"impossible to do more than approximate the conditions which would have prevailed"(F TV Woolworth Company v N L R B ,121 F 2d 658, 663 (C A 2) ), Respondent Cannotcomplain because the amount of backpay cannot be measured with precision. It is itswrongdoing that has given rise to the involved state of facts in this proceedingSeeStory Parchment Co. v Patterson Parchment PaperCo , 282 U.S. 555, 563,N.L R.B. vKartarik, Inc,227 F. 2d 190, 129-193 (CA. 8), andEagle-Picher Mining and SmeltingCompany v. N.L.R.B.,119 F 2d 903, 914 (C A. 8).The Rose CompanyandInternational Union,United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO.CasesNos. 30-CA-19 (formerly 13-C-4-5728) and30-CA-41 (formerly 1.3-CA-6234).August 4, 1965DECISION AND ORDEROn April 28, 1965, Trial Examiner Stanley N. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-154 NLRB No. 19. THE ROSE COMPANY229sion.He also found that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recommendedthat such allegations be dismissed.Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fannings, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the brief, and the entire rec-ord in the case and hereby adopts the findings,' conclusions, and rec-ommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, theNational Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner,as modifiedherein,and orders that the Respondent,The Rose Company,Milwau-kee,Wisconsin,its officers, agents,successors,and assigns,shall takethe action set forth in the Trial Examiner's Recommended Order, asso modified :Amend the "Note" immediatelybelow the signature line at the bot-tom of Appendix B attached to the Trial Examiner's Decision so thatthe date of the Selective Service Act and the Universal Military Train-ing and Service Act appears as 1048 rather than 1949.1 The Trial Examiner found that both the notice of July 8, 1963, and the notice whichhe concluded was posted in early 1964, were invalidly broad no-solicitation, no-distributionrules.We agree with the finding that the July 1963 notice was invalidly broad on itsface because it prohibitedunionsolicitation even on employees' nonworking time andbarred the distribution of union literature in nonworking areas during nonworking time,and Respondent advanced no special circumstances making the rule necessary to main-tain production or discipline.While we find, contrary to the Trial Examiner, that thenotice posted in early 1964 was valid on its face, inasmuch as it only precluded solicita-tion and distribution "in company work areas while men are working," we agree with himthat the said notice was discriminatorily applied to precludeunionsolicitation during non-working time. In this connection, we note that the solicitation of signatures on unioncards does not constitute "distribution of literature."SeeStoddard-Quirk Manufactur-ing Co.,138 NLRB 615, 620-621.We further find, in conformance with the TrialExaminer's Decision, that Respondent applied no rule against solicitation prior to July 8,1963, and that it invoked its no-solicitation, no-distribution rules only against unionadherents.By all the above conduct, Respondent violated the ActWhitfield PickleCompany,151 NLRB 430, footnote 1;The Wm. H. Block Company,150 NLRB 341;Aluminum Extrusions, Inc.,14'8NLRB 1662, footnote 2;Harold Miller, Herbert Charlesand MiltonCharles, Co-Partners, d/b/a Miller Charles and Company,148 NLRB 1579,enfd 341 F. 2d 870 (C A. 2).The Trial Examiner found,inter ilia,that Bond's union sympathy, membership, andactivities were the cause of his suspension and later discharge, and that the union syurpath es and/or activities of Oresnik and Fetzer were the substantial causative factors forthe various personnel actions taken with regard to them.The record reveals, and we find,that their union sympathy, membership, and/or activity was the motivating factor forRespondent's actions with regard to the employment status of all three 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese consolidated cases, heard by Trial Examiner Stanley N. Ohlbaum in Mil-waukee,Wisconsin, on August 10 through 14 and September 21 through 28, 1964,with all parties participating throughout by counsel, involve alleged violations of Sec-tion 8(a) (1), (3), and (4) of the National Labor Relations Act, as amended, hereincalled the Act.'Upon the entire record,2 briefs received from counsel in December following thehearing, and my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDDuring the representative year immediately preceding issuance of the complaint,The Rose Company, herein called the Respondent, a Wisconsin corporation, engagedin fabrication of steel products in Milwaukee, where it has its principal plant andoffice, fabricated and shipped from that plant directly in interstate commerce to otherStates, steel products valued in excess of $50,000. I find that at all material timesRespondent has been and is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Charging Party, herein called Union, is a labor organization within the mean-ing of Section 2(5) of the Act.I find that assertion of jurisdiction in this case is proper.II.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint3 alleges that, in violation of Section 8(a)(1), (3), and (4),Respondent interfered with, restrained, and coerced its employees in their exerciseof rights guaranteed by Section 7 of the Act, through confiscation and intimidatorydisplay of a union "petition" of its employees; discriminatory discharges and otheradverse personnel actions against certain employees for union affiliation, activities,and testimony before the Board; threats of discharge or economic loss for unionaffiliation or activity, or if the Union won a representative election; promises andgranting of wage increases to refrain from union support or other concerted activity;surveillance of employees' union activities; vilification of an employee, in the presenceof other employees, for union activities, prohibition of union solicitation on itspremises; and threatening not to negotiate in good faith with the Union if it won aBoard-conducted representation election.Respondent denied all charges.Respondent operates a factory which fabricates large steel products, principallybuckets or scoops utilized in ground-breaking or earth-moving construction equip-ment such as mechanical shovels and front-end loaders.These products are fabri-cated by cutting and welding large pieces of steel.During the period here material,Respondent's work force has ranged from around 130 or 140 to 170, consisting'Chronology and related proceedings:Case No. 30-CA-19 (formerly 13-CA-5728):Charge and first and second amended charges filed July 11 and November 7 and 29,1963, respectively.Complaint issued and consolidated with Case No 30-RC-10 (formerly 13-RC-9584, inwhich Union representation petition had been filed July 30, 1963) September 13, 1963Amended complaint issued November 11, 1963Order consolidating case for hearing with Union objections to October 8, 1903, elec-tion issued November 27, 1963.Order approving informal settlement agreement, withdrawing amended complaint, andsevering Union objections to October 8, 1963, election (Case No. 30-RC-10) for hearingbefore Hearing Officer issued January 8, 1964Order sustaining certain Union objections to October 8, 1963, election, setting electionaside,and ordering new election issued November 10, 1964.Order certifying Union as exclusive bargaining representative of employees in appro-priate unit issued January 6, 1965.Case No. 30-CA-41 (formerly 13-CA-6234):Charge and first and second amended charges filed February 19, March 3, and April 7,1964, respectively.Order of consolidation and consolidated complaint issued July 2, 19642 As corrected by my order dated March 29, 1965.8 As amended at the hearing THE ROSE COMPANY231principally of welders, with a large turnover 4 because of such factors as welderscarcity, failure to compete with area wage scales, and the fact that numerousemployees are merely in temporary layoff status awaiting recall to other employment.A. Employer's action with regard to employees' union "petition"After preliminary discussion with other rank-and-file employees of Respondent,Lyle Bond, one of its welders or "setup welders," 5 prepared a "petition" or statementof desire to unionize, in a notebook,6 for signature by sympathizing employees. Itstates:"It is resolved, that we desire Union representation at The Rose Steel Fabra-eating [sic] Company, 7044 N Teutonia Ave. Milwaukee, Wisconsin." Bond signeditfirst and on his way to work on July 3, 1963, secured several other signatures.Shortly before the beginning of his 4 p.m. shift, i.e., the second or night shift, thatday, Bond showed the petition to Edward Oresnik, a second-shift drill press operatorwho had previously expressed the opinion that the plant "really needed a union."Oresnik indicated it was "a great idea" and that he could obtain signatures.Bondtherefore gave him the petition, at the same time warning him to "be careful withthe book because I don't want the company to find out what guys have signed thebook because it will probably get them in trouble."According to Oresnik, about 10minutes before Oresnik's 4 p.m. shift started and after fellow employee WallyHerzog's shift had ended-but according to Respondent's Second-Shift ForemanDonny Schultz, after the second-shift starting time and before quitting time for first-shift "overtime" employees-while the petition was in Herzog's hands, Schultz cameover and, asking whether he had "dirty pictures" there. took the petition out ofHerzog's hands,7 looked at it, and asked Herzog where he had obtained it.Whenhe was told that Oresnik gave it to him, he asked Oresnik where he had obtained it.Oresnik said it was "around" and was otherwise noncommittal to Schultz' furtherquestioning.Retaining the petition in his possession, Schultz directed Oresnik toaccompany him to the office, where he showed it to Plant Superintendent Tony "Pate"(Anthony Petushek), who also asked Oresnik where he had obtained it.Oresnikreiterated that it was "around" and asked to have it back.Pate again asked himwhere he had obtained it.Oresnik said it was his and that he wanted it back. Patetold him it would be returned to him at 12:30 a.m. when he quit work. Pate andSchultz then went into the office with the petition and Oresnik returned to work,shortly after 4 p.m 8Approximately half or three-quarters of an hour after the petition was taken fromHerzog by Schultz, Oresnik observed Plant Superintendent Pate walking down theplant aisle with the petition book "grasped in his hand .... shaking it up and downat the workers," in the manner of a fan, shoulder-high.Denying that he ever walkedthrough the plant with the union petition in his hand, Pate testified that "I never hadthe book in my possession in the plant at all" and also that "I never got out of theoffice that particular night that the book incident happened."Even in the case ofan otherwise credible witness, I would have difficulty in believing that a plant super-4For example, Respondent's records show that in the 11-month period of October 1963to September 1964, 239 new employees were hired(General Counsel's Exhibit No 19 )6 "Setup welding," as distinguished from ordinary welding or "production welding,"in the usage adopted by various witnesses, consists of merely "tacking" or "tack welding"metal pieces so that they hold together preparatory to their heavy or final welding.6 General Counsel's Exhibit No. 27With regard to the union petition, Schultz himself testified, "I took it away fromthem "He testified much later that Herzog "nonchalantly offered" it to him. I cannotcredit the revised version, but I do credit his original version, particularly since Re-spondent's vice president in charge of all plant operations, Donald F Rose, testifiedthat Schultz stated when he brought the petition to him that it "was taken" from Oresnikor Herzog, from whom he had "grabbed it away." Earle Rose, Jr., Respondent's presi-dent, also testified a number of times that Schultz said he "took" it from the employee,although, to be sure, he later unconvincingly attempted to water this down by statingthat Schultz said the employee "sort of gave it" to him8 The foregoing is based upon the composite credited testimony of Bond, Oresnik,Schultz, and Pate, which are in these aspects in essential substance reasonably consistent,except as to the precise time when Schultz took the petition away from Herzog.Herzogwas not produced as a witness by Respondent, nor was any business record or entry pro-duced to establish that he was a part-time employee performing overtime work on theoccasion in question.Furthermore, I found (as will be discussed) that Schultz testifiedinaccurately inmaterial respects,whereas Oresnik was a highly credible witness.Variance, including the foregoing, between the versions of the various witnesses, is ac-cordingly resolved as indicated in the composite version set forth above 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDintendent with Pate's full-scale operational responsibilities would not leave his office,or that after a lapse of over a year he could remember so accurately that he did not.In this case, however, Pate's testimony was studded with errors, contradictions, andinconsistencies (some of which will be discussed in another connection) 9 indicativeof testimonial unreliability, whereas Oresnik was an impressive witness who acquittedhimself well even on rigorous cross-examination. For those reasons, I credit Oresnik'sdescription of the manner in which Pate walked through the plant displaying the unionpetition to the employees.Around 6:45 p.m., Bond saw Schultz walking down the plant aisle swinging theunion petition book back and forth by its front cover with its pages flapping, untilhe came to a halt at Bond's work station, where he said to Bond, "Are you makingany good ones [buckets] "When Bond answered that he always did, Schultzremarked, "Well, you better," and proceeded to the work station of Miller (anothersignatory to the petition), with whom he also entered into a conversation.Admittingthe foregoing exchange of remarks with Bond, Schultz linked it to the time, consider-ably later in the evening, when he returned the petition to OresnikAsked byRespondent's counsel to describe how he was carrying the composition book petitionas he walked through the plant, Schultz answered, "I think by the cover along my sidein a natural gait as I walked," at which counsel for General Counsel without contra-diction accurately described Schultz' accompany action on the witness stand thus:"Let the record show that as the witness [Schultz] made the answer he held it [com-position book petition] with one edge of the cover while the opposite cover washanging down at length from the book." In view of the foregoing, as well as becauseof contradictions and inconsistencies in Schultz' testimony,10 I credit Bond's descrip-tion of the manner in and circumstances under which Schultz displayed the unionpetition as he walked through the plant.During that evening, according to Schultz, Oresnik asked him in the shop if hecould have the union petition book back, and Schultz told him, "I [do] not know, Iwill talk to Mr. Pate and see." 11According to Oresnik, the union petition wasreturned to him by Schultz around 8 30, and according to Schultz as late as after 10,after first testifying he had returned it to Oresnik around 9 o'clock that evening. Inreturning it, Schultz told Oresnik "Put it away .... I don't care how many namesthe guys are getting, but I don't want to see it around the shop anymore." 12Managerial and supervisory personnel of Respondent 13 testified to what transpiredamong themselves after Foreman Schultz took the union petition out of Herzog'shands on duly 3 and prior to its return to Oresnik. Pate and Schultz took the petitiontoVice President Donald Rose, who at once alerted his brother, President EarleRose, Jr., to what was going on.Donald Rose testified that Schultz said that-This [petition book] was taken-I think either from Oresnik or Wally Herzog,that he walked up to them, and they were talking there.And Donny Schultzwalked up and says, "What you got, dirty stories?"And he grabbed it away,and said, "I want to see it, too."And naturally, as he opened up the book, heviewed it, and he found out there was a bunch of names on there.There is every indication and reason to believe from the record that this was for prac-tical purposes the first budding of any contemporaneous union activity at the plant,and of Respondent's learning thereof.As Donald Rose testified:Naturally, we were all concerned about it ....What was said?What shouldwe do about it.How can we combat this thing?What should we dog So wedecided to call Abe Chudnow 14 or call a lawyer in. This is what we did ....the ["petition"] book was kept in the office .... I think Tony Pate kept it ....0Among other things, Pate testified that the union petition in question was brought tohim by Schultz "in April.1963" and that the_ ensuing management conference withcounsel, precipitated thereby, occurred on "approximately the 5th of June, of 1963"10 Including that already described in footnote 7,supra,and those mentioned below(e g., footnote 11,infra)in other connections.11 In his later testimony, Schultz changed this to testify that "while I made my roundsthrough the machine shop . . . he [Oresnik] asked me throughout the evening three orfour times if he could have the book back" and that "I told him he could have it backat quitting time" ; i e, 12 30 a in.11 Schultz testified he could not "remember" saying this, but that he told Oresnik, "Idon't want to see anymore of this on company time." For reasons already mentioned,involving comparisons of the observed demeanor and consistency in the testimonial per-formance of these two witnesses, I credit Oresnik's version.13Earle and Donald Rose, Pate, and Schultz.14 At that time counsel for the Company. Chudnow did not testify herein ; nor didDonald Musial or Kollentz, who were also called in. THE ROSE COMPANY233Well, we heard this-we heard about unions, and so forth; and we seen this bookwith names, and we were frightened.We didn't know what to do . . . we dis-cussed what we could do .... Could we fire the man? Should we allow himon our premises? . . . that's why we called .... our attorney [Chudnow] atthis time.Earle Rose, accordingly, immediately summoned to the plant Company AttorneyChudnow, as well as Donald Musial, Sr., at that time production manager.Accord-ing to Donald Rose, no decisions were made before Chudnow's arrival. The con-ferencewithChudnow was attended by Respondent's entire top managerial-supervisory hierarchy; namely, both Roses, Musial, Kollentz (in charge of the office,accounting, and general administration), Pate, and Schultz.Donald Rose testifiedthat Earle Rose showed Chudnow the union petition book and that Chudnow wastold:What happened and the reason why we called him, because we didn't knowwhat to do-what could we do about this. I think that was mostly the discussionI think it was Mr. Earle Rose that said to Mr. Chudnow about how thisbook was taken from-I think it was taken from Wally Herzog if I rememberright ....The subject of that was Donny Schultz took this book fi om a gentle-man, we figured it was the Union trying to organize, and what can we do aboutthis.And I think Mr. Chudnow's reply was, "Give the book back."According to both Roses, questions were also raised as to whether the drill pressoperator, Oresnik, who had give the "book" to Herzog (and who had declined todisclose to Schultz and Pate where he had obtained it), could be discharged for otherreasons, which are separately discussed hereinbelowTo the questions put to him,Chudnow responded, according to Earle Rose, "to give the book back to the man"since he "has a perfect right to have that book," and that if he "does not do his jobwhen he comes in Friday [July 5], you have no alternative but to let him go." Pateadded that Chudnow advised against firing Oresnik (then and there) "because itwould have been poor timing ...." All this occurred on Wednesday evening, July 3,the day before the July 4 holiday.On Monday, July 8, Oresnik was discharged,under circumstances to be shown.What also emerged from the July 3 evening conference with Chudnow was a noticedrafted by Chudnow, broadly forbidding solicitation and distribution.15There is nodoubt that this notice was actually posted on the Company bulletin board on or aboutJuly 8, 1963, and remained there for perhaps a week or so.Nor is there any doubtthat this notice wasnotposted prior to July 8, 1963; 1 e., until after the describedincident of July 3.The original of this notice (for purposes of clarity, it will bereferred to as the Chudnow notice) was introduced in evidence (General Counsel'sExhibit No. 3). Inspection thereof indicates that it appears to be the bottom portionof a letter written by Chudnow, perhaps to Respondent after the July 3 conference,setting forth within quotation marks a notice for posting; and that, apparently, thisportion of the letter, being at the bottom, was simply torn off the letter and posted asis.The Chudnow notice, thus torn away at the top, states:PLEASE TAKE NOTICE that employees shall not, on company premises andduring working hours, circulate or distribute literature, pamphlets, periodicals,petitions, or lettersDated this 8 day of July, 1963.THE ROSE COMPANYBy[illegible]Very truly yours,A.M. Chudnow 1615 It is quite evident, considering the date of this notice (Dlonday, July 8) in appositionto the date and reason for the descrbed conference which preceded it (Wednesday evening,July 3), that the notice was prepared after and as a result of the conferencePate sotestified (even though he alone insisted, patently erroneously but in keeping with recol-lective unreliability elsewhere evident in his testimony, that this conference took placeon "approximately the 5th of June, of 1963.")Earle Rose initially denied all knowledgeof it, insisting that he never saw it until one day before the instant hearing; but healso testified that he was not present in the room during the entire conference, but leftfrom time to time16The portion from "PLEASE" through "By:[illegible]"isenclosedwithin doublequotes, and "8" and "July" are inserted in handwritingAs has been stated, it isevident from an inspection of the paper (General Counsel's Exhibit No. 3) that it wastorn away from something else above it, in all likelihood a letter from Chudnow, ofwhich it formed a part. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDItwas, however, contended on behalf of Respondent that at the time of the fore-going episode,there was in effectanother"no-solicitation no-distribution"rule whichhad been posted on its bulletin board, dated January 3, 1963, and signed by Pate.(For purposes of clarity, this notice will be referred to as the Pate notice, in orderto differentiate it from the Chudnow notice, which has already been described.) Itstates (Respondent's Exhibit No. 2) :NOTICE TO ALLEMPLOYEESJanuary 3, 1963SOLICITATION AND DISTRIBUTION OF ANY TYPE LITERATUREIN COMPANY WORK AREAS WHILE MEN ARE WORKING IS NOTALLOWEDACCORDINGLY IT IS SUBJECT TO SUSPENSION TO THE EMPLOYEEDOING SO.(S)Tony PateTONY PATE,Plant Supt.There is conflict in the evidence as to whether the Pate notice was posted at any timeprior to the July 8 Chudnow notice. If it was not,then it could not in any event havebeen applicable to the described episode of July 3, under any version or interpretationof the events of that day,if it was, then it may or may not have been applicable tothose events, depending upon such factors as whether it was reasonably publicizedand known to the employees,whether it was enforced or applied, whether it wasa legally valid rule, and whether it was violated on July 3.The testimony of Respondent's employees indicates that the Chudnow notice ofJuly 8, 1963-which was undeniably posted on or about that day, following on theheels of the described July 3 union petition book incident-was the first such ruleposted in the plant; and that the Pate notice, notwithstanding the date of"January 3,1963" which it bears, was not in fact posted on that date or at any time untilafterthe Chudnow notice of July 8, 1963, which was concededly removed from the bulletinboard shortly,perhaps a week or so,after it was posted. I believe the testimony ofRespondent's employees to this effect and I so find,not merely because of credibilitycomparisons of the witnesses testifying on each side,but also because the inherentprobabilities of the situation persuade me that it was, indeed,not otherwise.Pate-the alleged author of what is now claimed to have been the earlier Pate notice-testi-fied that he signed this notice on January 3, 1963, and posted it the same day,"approximately January 3." It has already been indicated that Pate's recollection ofdates leaves much to be desired.He later testified he prepared it in December 1962,the only reason for it being that a lot of"solicitation"was going on at the time, con-sisting of the posting on the bulletin board of cartoons and items for sale. It may atonce be remarked that the quoted notice is hardly appropriate for that purpose, whichcould readily have been served by a conventional notice on the bulletin board restrict-ing what could be posted thereon. Pate also testified that he drafted the language ofthe notice himself("This is my language")and that he put it upon his own,withoutdiscussing it with any attorney or anybody else; on later cross-examination,however,he conceded that he "might have," and then that he "must have," discussed it in theoffice.Pate swore that his first knowledge of union activity in the plant occurred in"early" 1963 when the union petition book, which has been described,was broughtto his attention by Schultz"inApril...1963," on which occasion he told Oresnikthat "this was against company policy in the past to do this during working hours."Itwill of course be recalled that the described episode did not take place in "early"or "April...1963," but in July.Moreover,Oresnik's activity,as here found, didnot occur during working hours. In character with the foregoing,Pate swore thathe saw the Chudnow notice in the company office "sometime in June, of 1963" andthat he saw it posted on the bulletin board "in June, of 1963,early in June."This is,again,patently inaccurate and unreliable testimony,since the conference whichresulted in the preparation of the Chudnow notice concededly took place on July 3,1963, and Pate could not have seen the notice in the office or on the bulletin boardprior to the conference which resulted in the preparation of that notice.Further-more,if the Pate notice was already in existence (with, as Pate testified,copies readilyavailable in any quantity needed through "thermofax"reproduction of the original,which was retained in the office in the case of all bulletin board notices)on July 3,why was there any necessity for the preparation and posting of another such notice?For additional reasons the probabilities of the situation appear to be in accord withthe preponderance of the credible testimony,that the Pate notice was not posted untilafter the Chudnow notice had been removed; indeed, in all likelihood not before THE ROSE COMPANY235early 1964.The common tendency to err in dating papers in early January of a newyear, by thoughtlessly repeating the year lust elapsed, is well known.With theChudnow notice removed, the burgeoning Union, the Company being antiunion, andrelated Board hearing activity in January-February 1964 (involving, among otherthings, an informal settlement of charges on January 6, reinstatement of dischargeesOresnik and Fetzer to their jobs on January 13, a Board hearing on union electionobjections on January 22-23 resulting on February 13 in the recommended sustainingthereof and direction of a new election, and suspensions of employees Bond, Oresnik,and George Fetzer in mid-February involving some more allegedly improper solici-tation and new charges by the Union), the occasion for the posting of a new "no-solicitation" notice is apparent.Since the Chudnow notice was then no longer postedand the original thereof no longer available (theoriginalthereof having been postedand removed from the bulletin board-it is in evidence herein), another notice wasnecessary.Although first denying that the Pate notice was posted in February orMarch 1964, Pate modified this by testifying that "There could have been one putup in February, of '64."Although there was thus a definite need, from Respondent'spoint of view, for the posting of a new no-solicitation notice early in 1964, particu-larly since the Chudnow notice was gone, on the other hand there was no compara-ble-or, indeed, any credibly established-need in January 1963 or at any time beforeeruption of union activity on July 3, 1963.Asked whether there was any such ruleat the plant "prior to July 8, 1963," Earle Rose himself testified, "We never had occa-sion for it," and that he had neverseenand had no knowledge of any such rule inthe plant prior to July 8, 1963. It seems unlikely that the head of a plant would bewholly ignorant of such a rule if it had been in effect, particularly in view of his keensensitivity to matters of this nature, demonstrated in part by his immediate reactionon July 3 as well as his long-range responses to aspirations of his employees to union-ize his plant.Furthermore, the testimony of Respondent's own witnesses, includingits supervisory personnel, establishes that no rule against solicitation was applied inthe plant prior to July 8, 1963, in view of various types of solicitations regularlycarried on by employees with the knowledge and even participation of management.The actual practice of unrestricted solicitation argues strongly against the existenceof a rule forbidding it.Moreover, it is noted that Oresnik was not discharged forviolating any no-solicitation rule, as it would seem he would have been had therebeen one in effect on July 3. Finally, assumingarguendothat the Pate notice hadbeen posted and in effect on July 3, 1963, at any rate in its presently contended appli-cation to the episode under discussion it would have been invalid because undulybroad.Respondent's employees were legally free to do what they did here, namely,to attempt to obtain signatures in their book, on their own time, as they did here,even upon Respondent's premises.17In view of the foregoing, I find that Respondent has failed to establish, by a pre-ponderance of the substantial credible evidence upon the record as a whole, that therewas in effect in its plant on or prior to July 8, 1963, a no-solicitation or other ruleor requirement validly forbidding the described activity carried on there by itsemployees, including Oresnik and Bond, on July 3, 1963; or that any of its employeesviolated any such rule or requirement on July 3, 1963.As has beenmentioned,Oresnik, who appeared to be heavily if not primarilyimplicated in circulation of theunion petitionbook on July 3, was discharged byRespondent on July 8 under circumstances discussed below.Bond testified that,following Respondent's expropriation of theunionpetition book and its acquisitionof knowledge of the contents thereof, and the display thereof to employees through-out the plant by Respondent's supervisors in the manner described, he (Bond) anda coworker visited union headquarters for guidance in organizing, and received unionauthorization cards to distribute to plant employees.Although he was unable toobtain some signatures on these cards, some of the employees who had signed theconfiscated book petition, as well as other employees, refused tosignunion cardsupon the ground that they "had stuck their necks out once signing the book and thatthey were not going to take any more chances" in view of the Company's havingobtained possession of the book (and having thereby learned their identities).The right of Respondent's employees to associate themselves to formor join aunionand endeavor to bargain collectively with their employer through their desig-nated bargaining representative, or otherwise to engage in protected concerted activi-ties for their economic betterment, was secured to them by Congress.Respondent'semployees had the right to obtain signatures in their union petition book on theirown time (as they did here), even upon Respondent's premises; the rightto uninter-17 See cases citedinfra,footnote 96. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDrupted possession of their petition, free from seizure by their employer; and the rightnot to have their employer use their petition to discourage other employees fromjoining their fellows, by flaunting its discovery and possession in their faces. Respond-ent violated all of these rights.An employer's removal of union literature or cardsfrom an employee has been held to be an unfair labor practice(Square Binding andRuling Co, Inc.,146 NLRB 206), as has a supervisor's display to an employee ofa list of union adherents(Select Foods, Inc.,133 NLRB 73, 77). Such and similaremployer actions not only interfere with and interrupt organizational rights guaran-teed under the Act, but intimidate and coerce employees through disruptively burden-ing the free exercise and enjoyment of those rights.There can be little doubt thatan employer's expropriation of a private, confidentially circulated list of signaturesof employees seeking to unionize, so as to establish the identities of the signatories,and its utilization of the seized list in order to publicize the discovery to its otheremployees by supervisors parading through the plant waving the confiscated list attheir subordinates, is hardly conducive to continued pursuit of such rights.Respond-ent's seizure of its employees' list of union adherents and its deliberate flaunting ofits knowledge of its contents to its employees in the early bud of their organizationalefforts was-particularly considering the events which were to follow, directed at theleaders-in practical consequence a dare, carrying a message not to be misunder-stood.As Judge Learned Hand had occasion to point out inN.L.R B. v. FederbushCompany, Inc.,121 F. 2d 954, 957 (C.A. 2) :Language may serve to enlighten a hearer, though it also betrays the speaker'sfeelings and desires; but the light it sheds will be in some degree clouded, if thehearer is in his power.The flaunting display of the employees' union petition throughout the plant byRespondent's supervisors, under the circumstances and in the manner described,could have had no purpose other than to make known to the employees the fact thatRespondent was well aware of what they were up to, and to interfere with and intimi-date them in the exercise of organizational rights guaranteed to them by the Act.I find that on July 3, 1963, Respondent confiscated a union signature list or petitionbook of its employees, temporarily retained it in its possession and refused to returnit,and intimidated its employees by openly flaunting it before them, thereby inter-fering with, restraining, and coercing its employees in their exercise of rights securedto them by Section 7 of the Act, in violation of Section 8(a) (1) of the Act, as allegedin paragraphs V(a) and V(k) of the complaint as amended.B. Employer's personnel actions against employees activein protected concerted endeavorsThe union organizing committee at Respondent'splant consisted of employeesBond,Stergar, Feinas,and Wegher.18Mention has already been made of Respondent's discovery of its employees' unionpetition on July 3, 1963, Oresnik's role therein,and Oresnik'sdischarge on July 8,1963.The first union election,resulting in defeat of the Union,was held on October 8,1963.The Unionfiled objections to this election,petitioning the Board to set itaside by reason of alleged Employer misconduct in connection therewith.Shortly afterthe October8, 1963, election,there appeared on prominent displayin the plant a large(4 by 6 feet) blackboard-type placard or sign depicting a grave-stone with"UAW" 19 (and also, probably,"Dead" or"Born?Died10/8/63"), andfour smaller gravestones bearing the first names of the four union committeemen(i.e.,LyleBond,"Al" Stergar,"Dick" Feinas, and"Gilly"Wegher).This large signwas on display until at least Bond's dischargeon April 6, 1964.18On August 14, 1963, the Union wrote Respondent that these individuals had beenselected by their fellow employees to represent them at a hearing scheduled to be con-ducted by the Board on August 19 on the Union's representation petitionAlso,Re-spondent stipulated at the instant hearing that as of September 12, 1963, it knew thatthese employees had been identified in the Union's campaign literature as members of theplant organizing committee.10 I.e., "United Automobile Workers," Charging Party herein. THE ROSE COMPANY237On January 22 and 23, 1964, a Board-conducted hearing was held on the Union'sobjections to the October 8, 1963, election, at which the employees herein involvedtestified or appeared in support of the Union's objectionsOn February 14, 1964,a recommended decision was rendered by the Board's Hearing Officer, sustainingcertain of these objections and recommending that a new election be held becauseof Employer misconduct in connection with the October 8 election 20The following shows the personnel actions taken by Respondent against its employ-eeswho were members of the union organizing committee and other employeesactive in the organizational activities in its plant.Date(s) or ap-Date or ap-proximateEmployer's per-Employer's allegedEmployeeJobproximatedate(s) ofsonnel actionreason(s)date hiredpersonnelactionOresmk___Drill press oper-May 28, 1963___July 8, 1963____Discharge---------Poor attendanceatorand poor pro-ductionJan 13, 1964___ReinstatementSettlement ofwith backpay.NLRB unfairlabor practicescaseFeb. 17, 1964_ -Not permitted toNo written medi-workcal certificate inadvanceFeb 24,1964Layoff____________Lack of work.Apr 20, 1904__Offer of reemploy-ment withoutseniority, atlower payFetzer_____Welder___________May 1962______Nov 5, 1963_Discharge_________Poor work.Jan 13, 1964___ReinstatementSettlement ofwith backpayNLRB unfairlabor practicescaseFeb 18, 1964*_3-day suspension--Union solicitationStergar-__.Layout man, set-Spring 1959____Nov 22, 1963_Layoff ____________Lack of workup welder, andwelder.Wilder_-__Burner''___________Sept 11,1963-Dec 27, 19635-day suspension--Union solicitation.Bond ------Setup welder andMay 9, 1962__ _Feb 17, 1964 -3-day suspension--Poor productionwelderApr 6, 1964___Discharge_________Idling, poor pro-duction, etc*Effective February 21, 196420As indicated in footnote1, supra,this election was subsequently held,resulting ina Union victory and its certification by the Board.At the instant hearing, the partiesrequested and agreed that the Trial Examiner take official notice of Board proceeding,Case No. 13-RC-9584, in which that occurred. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilder's employment with Respondent ceased around January 10, 1964, Fetzer'sin September 1964, and Wegher (who had worked for Respondent since 1959) lefton October 18, 1963.Of the union organizing committee, Feinas alonewas still inRespondent's employ at the time of the instant hearing.The circumstances attending the terminations of each of these employees will nowbe considered.1.Edward OresmkItwill be recalled that Oresnikwasthe employee who on July 3, 1963 (Wednes-day), appeared to be primarily implicated in the matter of the union petition book.July 4 was a holiday. It is undisputed that on Monday, July 8, 1963, Oresnik wasdischarged.Oresnik, a drill press operator, entered Respondent's employ on May 28, 1963.There is no evidence of adverse personnel action by Respondent against him otherthan is about to be described.Oresnik testified that on July 5, 1963 (Friday), afterthe July 4 holiday following the July 3 union petition book incident, he telephonedthe plant that he would not be in because of personal business and was told it wouldbe all right.After he had started to work on Monday, July 8, Foreman Schultz (whohad taken the petition away on July 3) asked him whether he had been "out fishingagain "Oresnik said, "No, I wished I had," and explained that he had telephoned in.Schultz walked away, saying, "I ain't got no time."Five hours later, around 9.30,Schultz returned and told him he was fired.When Oresnik asked him why, he said,"poor attendance ... and poor production ... it's not because of the union neither."Respondent's side of the foregoing is, as testified by Foreman Schultz, essentially,that on July 1 he (Schultz) had encountered difficulty with Oresmk's production andalleged misuse of a drill.However, Schultz not only admitted that Oresnik was notoperating his own, familiar drill press that night, but that Oresnik had complainedto him about the trouble he was having with the other machine-that it was "chatter-ing, and he was having all kinds of problems" with it. Furthermore, before Oresnikstarted to operate this unfamiliar machine, Schultz himself had regulated the speedand pressure on it, in addition to sharpening the drill and providing a presumablysuitable hole reamer; and Schultz also inspected the first piece produced by Oresnikon it, without adverse comment.According to Schultz, Oresnik also ground anunnecessary amount off the drill he used that night by sharpening it at an inappro-priate angle.Schultz told him to see him at once in the future in case of problemslike this.According to Schultz, Oresnik's production "improved somewhat" in thenext 2 days (July 2 and 3) but it was not good enough, and this is the reason he wasdischarged.Oresnik disputes these conclusory averments about his "production"or that he was warned about it, and I believe him, particularly in view of the circum-stances involving the different machine on the particular night described.No pro-duction or comparable records were submitted by Respondent to back upits allegedconclusions, which are under an inevitable pall of suspicion considering the super-vening events of July 3 when it discovered Oresnik to be deeply implicated in attempt-ing to unionize its plant.The same is true of Oresnik's alleged "poor attendance,"which was not credibly factually shown nor in any event such as would itself haveresulted in his discharge.According to Oresnik, whom I credit, the few days hemissed from work prior to July 8, neither unusual nor shown to be consequential,were by advance permission of Schultz or otherwise reported and excused, and werenever the subject of any warning to him.The conclusion is inescapable that thesewere mere pretexts, or at best ancillary reasons,21 for firing him primarily becauseof his involvement in the July 3 circulation of the union petition book.As a result of an informal settlement of charges filed with the Board by the Unioninvolving this discharge of Oresnik (and, later, Fetzer, as discussed below), Oresnik(as well as Fetzer) was reinstated by Respondent to his former job, with backpay,on or about January 13, 1964. This settlement involved the obligation on Respond-ent's part, undertaken by it as part of the settlement, conspicuously to post and main-tainthe usual type of Board notice in unfair labor practice complaint cases, in sucha way as not to be "covered by any othermaterial," asthe notice itself plainly recites.Notwithstanding this obligation, the credible evidence establishes that there was notmerely posted alongside of this notice, but posted in such a way as at least for aperiod of 6 hours (as observed by one witness) or aslong as4 days (as observed byt,Cf.N.L.R.B. v. We8t Side Carpet CleaningCo, 329 F. 2d758 (CA. 6). THE ROSE COMPANY239another)to cover a"good portion"of the Board notice, a communication on its letter-head, reading as follows:"NOTICE TO ALL EMPLOYEESJANUARY 11, 1964IN ORDER TO AVOID COSTLY LITIGATION ANDLEGAL FEES WE HAVE SETTLED THEEDWARD F. ORESNIK AND GEORGE FETZERCASES, WITH THE UNION. THE COMPANYSTILL FEELS IT WAS FULLY JUSTIFIEDIN THE DISCHARGE OFBOTH OF THESE EMPLOYEES.TONY KOLLENTZ JR.SEC. TREAS.JANUARY 11, 1964"The posting of this paper in the manner described covering the official Board noticewas in accord with neither the letter nor the spirit of the settlement, and, furthermore,was not the only breach of that settlement, the basic provisions of which were sub-stantially violated in material aspectsRespondent urges that there be no piercing of the settlement veil herein. In viewof Respondent's manifold violations of that settlement, I cannot agree 22Ordinarily,cases of this nature involving previous settlement agreements are tried by first liti-gating the issue of whether there has been a breach of the settlement agreement orwhether there have been independent postsettlement violations, before proceedingto consider facts antedating the settlement agreement.This, however, was not donein this case.Here, the settlement agreement was not mentioned in the complaintnor pleaded in the answer, and-as I pointed out during the hearing-the events,including those antedating the settlement, were presented chronologically withoutobjection.Even in the absence of these perhaps unconventional procedures, I wouldagree and find that in view of the circumstances the Regional Director was justifiedin treating the settlement agreement asnudurn pacturn,sincemy evaluation ofRespondent's postsettlement conduct, uncolored by its presettlement conduct, inde-pendently persuades me that Respondent violated the settlement agreement and I sofind.Respondent does not cast itself in an alluring position by contending that theCharging Party and General Counsel are honor bound not to refer to facts underlyinga settlement agreement which Respondent itself chose to dishonorAfter Oresnik's reinstatement on January 13, 1964, he remained at work steadilyfor 2 weeks, except for 1 day when he was subpenaed to appear at a Board hearingto testify as a witness adverse to his Employer.After his reinstatement, accordingtoForeman Schultz' testimony, "His [Oresnik's] production and his quality wasunsurpassed by any operator that we had at the Rose Company on the second shift."After his reinstatement, Oresnik continued to solicit fellow employees to affiliatewith the Union, observed by Pate and by Donald Rose's "pretty mean, ornery look ...a hard, cold stare."He then missed a week because of intestinal flu.When hereturned on Monday, February 10, he told Schultz he did not feel well but would tryto finish out the night.Although he finished out the night, he was unable because ofthis illness-involving fever, diarrhea, and nausea-to return to work that week, buthe or his wife called in to the plant daily.When he called in on Friday, February 14,he spoke to Kollentz, who told him to take care of himself and "we will see you nextweek."However, when he reported on Monday, February 17, Pate stopped himfrom clocking in, told him to get a doctor's certificate first, and refused to permit himto work out the night and bring it in the next day.When Oresnik pointed out thishad never been required, Pate said, "I don't care about before, this is now . . . I wantit ... You get it ... or out." Oresnik asked, "Out?" Pate replied, "That's right."When Oresnik contacted the doctor, the latter restricted him to his home until theend of the week since he was not symptom-free. On February 20 (Thursday), Ores-nik received a letter from Pate stating that "your job as drill Press Operator at THEROSE COMPANY is still available' and the Company "expect[s] some clarificationof your extended absence before your return to work.We expect acknowledgementof this motice [sic] no later than 2-24-64."After receiving medical clearance anda certificate from his physician on Friday, February 21, Oresnik returned to workon Monday, February 24, and gave the doctor's certificate to Pate who read it.22 Cf.The Wallace Corporation v. N.L.R.B.,323 U S. 248, 253-255;Larrance TankCorporation,94 NLRB 352. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, and notwithstanding Pate's letter to Oresnik of February 20, Pate handedthe doctor's certificate back to Oresnik and told him, "That's fine ... now you cango home, you are laid off."When Oresnik asked him why, Pate said, "Lack of work."When Oresnik asked him for how Long, Pate said, "It's indefinite. It would be hardto say."Fearing he would be accused of having quit, Oresnik returned the next dayand asked Pate to put this in writing. Pate obliged him by writing out and signingfor him a paper dated February 25, 1964, stating: "Edward Oresnik is being laid offdue to lack of work in the drill press dept."On April 20, 1964 Oresnik received a telephone call (as well as a memorandum)from Pate, asking him to return to work.Oresnik had meanwhile obtained anotherjobWhen Oresnik asked Pate if he could be on the day shift, Pate said it was con-trary to Company practice to change the shift a man has been on.23When Oresnikthen indicated he was working elsewhere,and that under Respondent'sexistingseniority policies as spelled out in its employees rules booklet (which he had receivedafter his January 13 reinstatement) if he were now to return to Respondent as a newemployee, without the seniority and other benefits such as holiday pay which he hadaccrued when laid off, and even at a 20-cent-per-hour reduction in pay to the startingwage scale, he might as well remain where he was. Pate thereupon wished him luckin his new job.Pate exhibited considerable confusion, to put it mildly, on the foregoing subject,even on directexamination.For example, he testified that he asked Oresnik for thedoctor's certificate in April (although it is dated in February, precisely as Oresniktestified); that when he spoke to Oresnik on the telephone in April 1964-this beingafter Pate himself had laid Oresnik off on February 20 for "lack of work," so statedby Pate in his own writing-Oresnik was "absent without leave. I didn't know whyhe was off"; and that Pate's April 20, 1964, letter recalling Oresnik to work "was sentto him [Oresnik] on the basis of his absenteeism . . ."-notwithstanding the fact thatPate himself had laid Oresmk off on February 20 for "lack of work " The foregoing(as well as other instances elsewhere furnished) are illustrative of the testimonialunreliability exhibited by Pate, impelling me to credit Oresnik's version, which isreasonably consistent within itself and with the available documentation.Some additional observations may be in order in connection with my acceptance ofOresnik's version of the events and rejection of Respondent's unconvincing explana-tions.With regard to Oresnik's alleged "production" or other work shortcomings onhis first (July 8, 1963) layoff, in addition to what has already been said, it is to benoted that there was no previous adverse work history; no documentation was pro-duced nor its absence explained;ProductionManager Musial was not called totestify, nor was his absence explained; and Oresnik was reinstated.Concededly, hiswork performance after his reinstatement was unexceptionable-indeed, accordingto his foreman, "unsurpassed" on the entire shift; and he was offered reemploymentby Respondent on April 20,1964.With regard to Respondent's actions in insistingon the doctor's certificate, it is noted that there was and is no contention that Ores-nik's disability was not bona-fide; that no other instance was established where amedical certificate had been required;that Respondent's booklet entitled"EmployeeRules, Benefits, Policies and Plans" contains no such requirement;and that Respond-ent itself indicate in writing that Oresmk could return to work on February 24, atwhich time, however, when he met its requirement of furnishing a doctor's certificate,he was not admitted to work but laid off for "lack of work." I find that Respondent'sdemand of a medical certificate under the circumstances was pretextuous.24Withregard to the alleged "lack of work" on and after February 24-the one and onlyreason, it is to be observed, that was advanced by Respondent for his layoff-this wasnothing more than a mere self-serving conclusionary averment by Respondent whichwas not factually establisheditmust be evaluated in the context of the entire situa-tion, including Respondent's own letter of a scant 4 days earlier inviting Respondentback to his job.No facts were adduced to show that the work situation at the plantchanged in those 4 days,involving an intervening weekend.No records of any kindwere produced to evidence a work diminution or employment cutback, or even layoffof any other drill press operator, including any having less seniority than Oresnik.And there was even credible testimony (by Fetzer) that after Oresnik's layoff areplacement drill press operator was hired. I believe it is abundantly clear, on therecord presented, that the real reason for Respondent's refusal to permit Oresnik toreturn to work on February 17 and for its "layoff" of Oresnik on February 24, 1964,23Credible evidence to the contrary was furnished by a number of witnesses, as shownbelow under the discussion of Stergar's layoff.24Cf.Bannon Mills, Inc.,146 NLRB 611 (IR). THE ROSE COMPANY241as also for its discharge of him on July 8, 1963, and its invalid offer of reemploymenton April 20, 1964 (at loss of seniority and other accrued benefits, and at lower pay),was his persistent activism in union protected concerted activities among the employ-ees.In brief, he was a continuing thorn in Respondent's side.Respondent's "con-tinued animosity toward and disparate treatment" of Oresnik after his reinstatement"lend[s] still further support to the ... conclusion[s] that union animus and the unionactivities of the discharged employee[s] were a substantial causative factor in thedischarge[s]."Iron CitySash& Door Company of Johnstown,146 NLRB 1211.See alsoPutnam Tool Company,127 NLRB 1111, enfd. 290 F. 2d 663 (C.A. 6).For the foregoing reasons and considering the record as a whole, I find that onFebruary 17, 1964, Respondent discriminatorily refused to permit employee EdwardOresnik (whom it had previously discriminatorily discharged on July 8, 1963, andthereafter reinstated) to return to work; that on February 24, 1964, Respondent dis-criminatorily laid Oresnik off; that on April 20, 1964, Respondent made Oresnika discriminatorily invalid offer of reemployment under which, notwithstanding andsolely by reason of its discriminatory layoff of Oresnik on February 24, 1964, Oresnikwas offered reemployment involving a loss of seniority and other benefits as well asa lower rate of pay; and that all of the foregoing was by reason of Oresnik's unionand protected concerted activities in violation of Section 8 (a) (3) and (I) of theAct, as alleged in paragraphs VII(a) and (b) of the complaint. I further find thatit has not been established by substantial evidence that, in violation of Section 8(a) (4)of the Act, Oresnik was discharged because he gave testimony under the Act, asalleged in paragraph VII(b) of the complaint.2.George FetzerFetzer, a welder, started to work for Respondent in May 1962, and thereafterreceived the regular periodic pay increases of satisfactory welders retained inRespondent's employ.In late or mid-September, shortly before the October 8,1963,Union election, he received a special 10-cent-per-hour increase from Pate,who told him in connection therewith that he "appreciated the good work I [Fetzer]was doing." 25After the ensuing October 8, 1963, election which the Union lost, Fetzer (of onlyperhaps 4 to 6 other employees, according to Bond) continued wearing his unionbutton, including Tuesday, November 5, 1963, when Schoen (an ardent antiunionistwho had been promoted to foreman a few days before, on October 28) came overto him and told him that "I was doing sloppy welding, that I was through, I shouldgo pick up my check. So I went to the office and picked up my check and took mytools and left."Under the same settlement agreement covering Oresnik, Fetzer was reinstatedwith backpay on January 13, 1964. After his return, he continued to hand out unioncards.On Febraury 16, 1964, Pate told him, "I thought since I put you on secondji.e.,night] shift, you'd stop this silly nonsense of handing out union cards and haveanything to do with the union." Fetzer's reply was, "Well, I'd still do anything forthe union even though you'd want me or not because what the union had done forme, how they brought me back to work and gave me my back wages and everythingelse."This was on February 16. On February 13, the Board's Hearing Officer hadissued a decision recommending that the October 8 election be set aside because ofEmployer misconduct.A day later, on February 14 (Friday), employee Bond-the author of the union petition linked with Oresnik on July 3-was suspended.OnFebruary 17 (Monday), after an intervening weekend, Oresnik was suspended.Thenext day, February 18, Fetzer was suspended after midnight by Schultz, who toldhim he had been "caught handing out union cards and that they had the union cardin there filled out by this fellow that accused me of giving him a card." The formalI` On cross-examination Fetzer testified that he had asked Pate for a raise in June 1963,at which time Pate told him that he would receive it if he increased his production andimproved his versatility , and that when Pate gave him the raise around mid-September,Pate told him it was because of his improved attendance, work attitude, versatility, timeelapsed since last raise, good work on front axles, and because he had proved himselfcapable of doing three different kinds of welding.While to a degree suspicious in viewof its timing, I nevertheless believe that upon the record as a whole it would be specula-tive to conclude that the September 1963 raise was purposed as a grant of economicbenefits to buy Fetzer's abandonment of union or concerted activitiesI therefore findthat it has not been established by substantial evidence that it was so purposed or other-wise violative of the Act.206-446-66-vol. 151-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspension notice handed to Fetzer,dated February 18 (Tuesday)and signed bySchultz, stated that he was suspended for 3 days, and could return on February 24,for "distributing literature in company work areas while men are working while onown lunch hour."According to Fetzer,what had happened was that the nightbefore (February 17), during his second-shift "lunch hour" (9.30-10 p in ), about9:55, he had given fellow employee Bentz(Bantz?)a union card.At the time Bentz,who was a part-time welder who had no "lunch hour" and whose shift ended at10 p.m., had already shut his machine off, had his gloves and helmet off, and wasabout to leave.26After his return to work, Fetzer continued his union activity, handbilling withBond and Feinas on April 3, 1964.Just before Labor Day 1964 he left for anotherjob.On Respondent's side, Schoen testified that after he began supervising Fetzer onOctober 28,1963-a week before he fired him-he was dissatisfied with his workbut could not recall what he said to him since it "is a rather difficult thing to remem-ber what you say to a man that long ago."Schoen also referred to an incidentinvolving Fetzer's locking up his "jitterbug"27 instead of leaving it out on his hosefor the night man as instructed by Schoen(who refused to disclose at the hearingwho told him this until directed to do so by me and instructed by Respondent'scounsel to do so).On cross-examination,however, Schoen conceded that he him-self had kept a "jitterbug"in his own locker,as Fetzer testified was a practice amongemployees.The "jitterbug"incident cannot, therefore,be regarded as significant;nor was it assigned as a reason for Fetzer's suspension.As for the quality of Fetz-er'swelding,it is noted,within the context of Respondent's awareness of his unionsympathies, that Schoen had been his supervisor for only a week when he fired himallegedly for poor welding, in the face of no adverse Employer action or commentbefore that; that only about a month before his discharge for poor welding he hadreceived a raise and commendation from Pate for good welding;and that Schoen,with an admitted history of stalwart antiunionism, has fired only two employees atany time; i.e.,Union Adherents Fetzer and Bond. In his testimony relative to theFetzer suspension, Night Foreman Schultz testified among other things that part-time welder Bentz(who was solicited by Fetzer at 9:55 p.m.)"most generally"worked until 10 p.m.; that Fetzer told him he was unaware that Bentz was on "work-ing time, company time";that he(Schultz)tore up Bentz'union card that night; andthat this and the suspension notice to Wilder (discussed below) were the only twosuspension notices he ever issued to any Rose employee. Schultz also testified theFetzer-Bentz incident occurred at 9:35 p.m., but on credibility comparisons in theabsence of testimony by Bentz, I do not credit this.The reliability of Schultz' tes-timony may be gauged by his conflicting statements on direct examination that hefilled out, signed,and gave Fetzer the 3-day suspension notice when he suspendedhim, and his testimony on cross-examination that he did not do this when he sus-pended Fetzer but that he signed it the next day and does not know if it was givento Fetzer;his testimony on cross-examination that he does not know who typed upthe Fetzer suspension notice which he gave Fetzer that night(February 18, 1964),and that neither Kollentz nor other office person was on duty that night, and thathe did not consult with anybody about that notice-contrasted with his testimonyon further cross-examination that on that night(February 19) he merely gave Fetzer16A degree of doubt was cast upon the veracity of Fetzer in swearing this occurred at9:55, through production by Respondent on cross-examination of an unsworn,undatedtypewritten statement signed by Fetzer indicating that this occurred"between" 9 30and 10 and that Benz"appeared as if . . . getting ready to weld" Under rigorouscross-examination,Fetzer explained this by testifying that he had been interviewed byone Petajan,a former attorney of Respondent,to whom he kept indicating he could notrecall the precise time when Petajan repeatedly asked him whether it was around 9.40;but that on refreshing his recollection from a statement given to the Board, he recalledItwas 9:55.Mindful of the shortcomings of human memory,perhaps particularly whenit comes to precise moments of time past,and the circumstances attending the signing ofstatements by laymen,Iwas impressed with the candor of the simple,unaffected ex-planation of the witness,and believe that his description of Bentz ready to leave andthe time of 9:55 as sworn to at the hearing(with his recollection refreshed from hisaffidavit of February 27, 1964, given to the Board shortly after the event in question)are correct.Petajan did not testify.Nor did Bentz27A $175 power tool used to remove slag and "BBs," or adherent weld particles, fromwelded objects. THE ROSE COMPANY243a blank suspension form not filled in, but that he (Schultz) typed up a statement forBentz to sign and the contents of which he could not recall; and, after this elaboratetestimonial embroidery, his lame final testimony:I don't know if I can retract my statement. Thinking about this thing a littlefurther, I think Mr. Kollentz was called in the office the night [February 18]that I gave this to Mr. Fetzer ....And he typed it at that time ....Asked why he did not so testify before, Schultz replied, "I just-I didn't think aboutit"; asked whether it had "slipped your mind," he replied, "Yes. I am quite surethat is what happened."Plant superintendent Pate testified that he was Fetzer's supervisor prior to Octo-ber 28, 1963, and that Fetzer's good performance and improved "versatility" were thereasons why he gave him the raise shortly before he was fired; and testified in gen-eral terms that after the raise Fetzer "had gone along real well for a short period oftime, then his production fell way off. . . .He just didn't seem to be putting anyeffort into his work."Again, however, no production records or specific facts wereadduced to support these vague, conclusionary, self-serving averments.Accordingto Pate, he called Fetzer in about his poor production when allegedly reported tohim by Schoen, and Fetzer, using a "swear word," expressed a lack of interest in his- - - job," but apologized 28 and thereafter "went along real well for a while";however, the next week, one day after Pate told Schoen to "give him a little time"because he "might have had a bad day," he was discharged because his quality andproduction had not improved in that day. Pate also testified that from the timeFetzer was reinstated in mid-January 1964 until he left around Labor Day, he workedunder the supervision of Schultz, who was well pleased with his work and said, "Iam going to be sorry to see George [Fetzer] go."Femas, still employed by Respondent and therefore in a sense testifying underperil of reprisal, testified credibly that around the end of October 1963. Pate toldhim that "when layoff season comes that they were going to throw the dead woodon the fire," mentioning Fetzer.Fetzer was in fact discharged shortly thereafter,within a week after staunch antiunion activist Schoen was designated as foreman.Schoen's feeling toward Fetzer is further exemplified by Schoen's reaction on Decem-ber 28, 1963, to Bond's remark that Fetzer "would be coming back to work prettysoon."Schoen said, "If he comes back.I'll just ride him and ride him untilhe's sorry that he came back, and then after that I'll fire him " It will have beennoted that after Fetzer's reinstatement, he was placed on the second shift underSchultz, who according to Pate was eminently satisfied with his performance.I believe that on balance the credible evidence preponderates in favor of a finding,hereby made, that Fetzer's discharge on November 5, 1963, was discriminatory forhis union sympathies and activities, at least in substantial part, and not because ormerely because of work performance so poor as to have resulted in his discharge inthe absence of his union activities.I also believe that on balance the credible evidence preponderates in favor of thefurther finding, hereby also made, that after his reinstatement by Respondent onJanuary 13, 1964-apparently grudingly, as exemplified by Respondent's obscuringletter posted next to and for a time over the formal notice required by the Board-approved settlement stipulation-Respondent's pique at Fetzer persisted, resultingin his discriminatory suspension on February 18, a scant few days after the BoardHearing Officer's recommendation of a new election (February 13), Oresnik's sus-pension (February 17), and Bond's suspension (February 17). It would tax mycredulity to believe that this constellation of events came about purely coinciden-tally.Furthermore, there is no clear and convincing, substantial evidence that onFebruary 18, when Fetzer was suspended, there was actually in effect or enforced,any reasonably enunciated or publicized valid Company policy against solicitation.Moreover, the record is replete with evidence that such a policy was not only notenforced against antiunion activity, but that such activity was abetted by Respond-ent.Furthermore, Fetzer was not unjustified in believing that at 9:55 the individualto whom he handed the card, with machine, helmet, and gloves off, was finishedwith work and in the process of leaving.20There is no evidence that Respondentever insisted upon time requirements with so rigid a punctilio as not to allow time2sFetzer credibly testified that Patedid indeed call him inon October 31, but thathe accounted for slow work on a particular job by explaining he had had several othertasks to do.21Cf N L R B.V.PickManufacturing Company,135 F. 2d 329, 332 (C A 7), employeesat timeclock. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDto walk to the timeclock;nor was Bentz produced to testify otherwise.Finally,considering Respondent's strong union animus, I am persuaded that in any eventFetzer's continuing union activities constituted at least a substantial reason, if notthe only reason,for his suspension on the occasion and at the particular time inquestion.Where an employee is discharged for such a combination of reasons, it isviolativeof the Act 30For the foregoing reasons and considering the record as a whole, I find that onNovember 5, 1963, Respondent discriminatorily discharged its employee GeorgeFetzer because of his union activities, and that, following his subsequent reinstate-ment, on February 18, 1964 Respondent again discriminated against him by tempo-rarily suspending him from its employment because of his union membership, sym-pathy, and activities, as alleged in paragraphs IX(a) and (b) of the complaint.3.Albert StergarStergar,a union committeeman and a leader of the organizational activities ofRose Company employees, entered Respondent's employ in the spring of 1959 as a"nibbler," 31 then assembled machines, and thereafter for the great bulk (about 4years) of his continuous employment with Respondent for about 5 years worked asa welder, setup man and welder,and setup and layout man.32He also built jigs,fixtures, patterns,and molds for the production work done by others in the plant;in so doing, he would assemble and set up his product to see that it worked properly.If there was no work of this type (i e , layout) on hand to be done, he would do setupwork or production or assembly-line work. In doing layout or layout and setup, henormally worked with several others who did or assisted at doing the same orapproximately the same type of work. During his 5 years of uninterrupted employ-ment with Respondent, Stergar received no adverse personnel action of any kind.He was retained in employment even during occasional "slack" periods, at whichtimes he was assigned to other work,usually production welding.Without previous notice, about 15 minutes before quitting time on Friday after-noon, November 22, 1963, Donald Rose walked up to him and said, "You are beinglaid off as of today.You can take your tool box and go." Stergar asked why. Rosegave as reasons lack of work and lack of seniority.When Stergar indicated willing-ness to do other work as he had in the past when there was a slack in his own, Roseanswered that he was"too slow on production work." Stergar replied that he feltthiswas discriminatory due to his union activities and that he would file unfairlabor practice charges.Rose invited him to do so and walked away.ao CfN.L.R.B.v.West Side Carpet Cleaning Co ,329 F. 2d 758, 761(C A.6) ; N.L.R.B.V.Symons ManufacturingCo , 328 F. 2d 835, 837(C.A.7) ; NL R B. v.The Howe ScaleCompany,311 F. 2d 502, 505(C.A.7) ; Sunshine Bs8cust8, Inc v. N.L.R.B.,274 F. 2d 738,742 (C A.7) ; N.L R.B. v. Vail Manufacturing Company,158 F. 2d 664,666 (C.A. 7),cert. denied,331 U.S. 835.znA "nibbler"punches shaped cuts in steel sheets by machine.32 "Layout" work involves the making of full-scale layout drawings from engineeringdrawings, so as to show precise three-dimensional details of each component part ; alsothe layout of paper templates for the purpose of making profiles or models;and eventhe construction of the first products of these layouts,to see whether and how theywillwork, preceding plant production thereof.During the process,assembly and setupwork and welding(usually "tack"welding)are more or less continually essentialTheso-called setup welder not only must know how to weld but also how to fit the piecestogether accurately for welding,placing small"tack welds"on to hold them togetheruntil the production welder puts full welds on them. Thus,the setup welder is some-what more skilled than the production welder. Since"layout" work requires, amongother things,understanding of engineering drawings and the technique of convertingthese into finished articles,the layout man is still more highly skilled.Stergar, an ex-perienced setup welder and production welder before he came to Rose Company,did allthree types of work-i.e,welding, setup welding,and layout work-as well as other work,at Rose Company, at various times, as required;inmore recent years,apparently, beingutilized to the maximum extent possible in "layout and assembly" and "layout" work;I e , the highest-skilled of the described jobsDonald Rose testified that "It takes [awelder] a long time to become a layout man,"agreeing that layout work is a skilled jobat a level which would take a welder "a long time to reach."Rose estimated theprogression of skill to be from production welder(taking 6 months or so for proficiency)to setup man to setup welder(requiring perhaps 4 to 5 years),and eventually in somecases to layout man, which he characterized as "very much"a "promotion from the setupwelders." THE ROSE COMPANY245Stergar has at no time been recalled or offered reemployment by Respondent.At the hearing, Respondent formally conceded that the only basis for Stergar'slayoff was "strictly insufficient work," without "any contention on the part of man-agement that the quality of his work was inefficient," and that "we have never takenthe position that this man [Stergar] was terminated for cause, and we do not now."In view of the foregoing concessions, it is unnecessary to consider the questions ofStergar's job qualifications and efficiency, which may be assumed.His uninterrupted5-year tenure of employment with Respondent lends additional support, if needed,for this assumption and the validity of the concession of Respondent upon which itis based.In order to determine the true reason for the termination of Stergar, it is essentialto scrutinize Respondent's alleged reason within the frame of reference of the sur-rounding events of which it formed a part. It is conceded that Stergar was a satis-factory "oldtimer" at the plant. It is undeniable that his layoff-his first and onlyone in 5 years, notwithstanding previous "slow" periods at the plant-occurred onlyafter he sought to exercise rights guaranteed to employees under the Act andattempted, with several of his fellow employees, to organize a union there.Theseare the tangible and unquestioned outer boundaries of the frame of reference withinwhich lurk the obscurations.Respondent contends it laid Stergar off for lack of work.At the outset, it is notedthat Respondent supplied no records, entries, or factual data to support this conten-tion,which, in the absence of such factual support, is mere conclusory averment.Nor was the failure to produce records or other factual data explained.EvenRespondent's conclusionary statements with regard to lack of work are, however,subject to question, for a variety of reasonsRespondent's president, Earle Rose,Jr., testified that in the year from around August 1963 to August 1964 "our organi-zation changed ... tremendously ....Our business had gotten better ...We arelooking towards one thousand [employees] .... "Respondent's contention that atthe time of Stergar's layoff it was nearing completion of a military order for itscustomer Drott, even if true, does not mean there was insufficient other work, in theabsence of persuasive factual demonstration that the plant was dependent on thatparticular order.The continued plant activities and employment level indicate thecontrary.Furthermore, Respondents chief layout man, Van Ryzin, testifying asRespondent's witness, indicated that this very work-as well as other-has contin-ued, since, as he said, "We have been running into a great deal of trouble with ourDrott drawings whereby there's variances on them, whereby you got an awful lot oftemplate changes to make which was technically rework ...." The same was true,according to Van Ryzin, on "Hy Dyna" bucket work which was supposedly phasingout shortly after Stergar's layoff but which actually continued to require layout mod-ifications and corrections for various reasons, to such an extent that, as Van Ryzintestified, "... and also on the Hy Dy buckets ... we were running into so muchtrouble on that that the orders were just sitting until I had time to go ahead and doa complete layout on sides because none of the parts were fitting the way theyshould when we made them according to their [customers'] drawings."Yet, Stergarwas laid off and he was not recalled.Moreover, Van Ryzin indicated that the flowand pace of strictly layout work are irregular ("there are times when there's [only]one [layout job] in process"), with a history of even slack periods, without layoff oflayout men; and he conceded the possibility that a dropoff of layout work might beattended by an upsurge in production work, to which Stergar had regularly beenshifted on past occasions.Furthermore, before Stergar was laid off, he and VanRyzin were (according to Stergar) on overtime, "working like mad," because athird layout man had returned to his former job; confirming this, Van Ryzin addedthat after Stergar's layoff, Van Ryzin, as well as other employees who then did someof Stergar's work, continued to put in overtime.And the proof is clear, throughtestimony of Van Ryzin as well as of Feinas and Stergar, that after Stergar's layoff,layout and closely related work which Stergar had been doing was then done byemployees Paras, Skenandore, Reynolds, Kurec, and Roberts, at least some of whomwere junior to Stergar but were not laid off. The evidence establishes through theseand other cases (Van Ryzin, Wegher, Schubert) that a seniority system has notbeen consistently observed at the plant.As has been indicated, during his 5 years with Respondent Stergar had regularlydone assembly work, setup welding, and welding, in addition to layout and setuplayout work. Indeed, he was retained in Respondent's employ during slack periods,when welders were laid off, to do that work. There is no persuasive reason tobelieve that Respondent could not have continued this established practice in Novem- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 1963,33 even were it to be assumed that it experienced a real lull in work thatmight be considered to be strictly and technically "layout" work-an imprecise termatbest, as indicated by the testimony of various witnesses including those whodescribed the specific work activities involved.Stergar had not only attained ahigh degree of qualificational versatility in the welding-assembly-setup-layout skillsatRose Company, but had been an experienced welder and setup assembler beforehe came to Rose Company. No adverse personnel action had been taken in con-nection with his work, including his production welding, prior to his ill-fated ventureinto protected concerted activity.Although it is now asserted by Respondent thatStergar is a "slow" welder, no records or data have been adduced to establish thisconclusion, nor does it appear that others were not as slow or slower. It is abun-dantly clear that even in real times of "slack," Respondent followed the practice oftransferring men, particularly older employees, and notably Stergar himself (as wellasWegher, Schubert, and others), to other jobs temporarily, and that it also trans-ferred employees from shift to shift (e.g., Bond, Wegher, and others).On (andsince)November 22, 1963, Stergar was denied the privilege of transfer to otherwork, which he as well as others had always enjoyed, even though he expresslyasked for it at the time of his layoff.There were also other jobs-such as cleaning,chipping, grinding, or sandblasting-not involving speed or production welding, forwhich Stergar would unquestionably have qualified, even if the view were to beaccepted that Respondent really suddenly decided after so many years that he was"slow" when it came to welding.Donald Rose testified that he did not offer such ajob to Stergar when he asked for other work, because he (Rose) did not think thatStergar "would take all the abilities he does have" and do such work-"I [Rose]don't think a man would appreciate a job like that," 34 "not many employees like todo that type of work." This excuse does not hold water. Stergar had already indi-cated he wanted other work, and it was up to him, not Rose, to decide whether hewas willing to do this kind of work to avoid unemployment.It is furthermore clear from the testimony of Respondent's own officials, that itobserved the policy of recalling employees not fired for causeAlthough it is con-ceded that Stergar was not laid off for cause, he has never been recalled.Respond-ent was unable to furnish the name of any other employee who was employed for4 or more years who was laid off and never recalled.The employment picture of new hirings at Respondent's plant since it laid Stergaroff without ever recalling him indicates that there has been a large turnover in weld-ers, who according to Donald Rose are scarce and hard to come by in the Milwaukeearea.A tabulation prepared by Respondent from its records shows that in the11-month period from October 1, 1963, to September 1, 1964, it hired approxi-mately 242 employees (92 on first shift and 150 on second shift), with not a singlelayoff for lack of work, and a substantial number of short employments and volun-tary quits.Analysis of specific hirings of welders during that period indicates that,following Stergar's layoff on November 22, 1963, hiring of welders occurred com-mencing December 11, 1963.Analysis of these specific hirings also discloses that13 employees (10 welders, 2 cleaners, and 1 drill press operator) were hired afterOctober 1, 1963, with none laid off.35Even if one were to assume the accuracy ofRespondent's contention that "there was a slack from November [1963] to almostthe first of the year [1964], and we started to call back the people who wanted tocome back. The people who came back we put them to work," it is undisputed thatat no time was Stergar called back or offered any work of any nature after hislayoff."If this picture leaves one with difficulty in understanding why Stergar was laid offand never recalled, it is only because the surrounding moving events which wereoccurring have been omitted. In my opinion, it is abundantly clear that these eventsfurnish the only logical and credible explanation for what would otherwise be an3s It has been held that discriminatorylayoffof an employee in a slack period wherepreviously other work was redistributed is violative of the Act.Friedman-Harry MarksClothing Company,Inc1 NLRB411, enfd 301 U S 58.34Apparently the thought did not suggest itself to Rose that a man, particularly onewho had worked steadily for 5 years, might appreciate a layoff even less3; It is also noted that there was hired after the union election of October 8, an em-ployee named Reynolds,who was placed on the second shift,where he did work of thesame type as that done by Stergar,and who was continued in Respondent's employ doingthatwork after Stergar's layoff.I am constrained to conclude that Van Ryzin's haltingequivocations on the subject of Reynolds(who was not produced to testify)were theresult of an absence of candor. THE ROSE COMPANY247inexplicable layoff.The events so far omitted involve Stergar's protected concertedactivities toward attempting to unionize the plant.These undoubtedly made him amost substantial and irritating thorn in Respondent's sideStergar, an "old-timer"with a history of long employment and steady job progress in the plant, became aleader of the endeavor to unionize.He was a union organizing committee member,36wore a union button, handbilled at the plant gate, visited employees at their homesto persuade them to affiliate, spoke up and raised truoblesome questions at plantconvocations of employees addressed by Earle Rose, and was observed even to devotelunch or break time to attempted union persuasion of other employeesHis per-sistence in these activities was hardly calculated to endear him to Respondent, whosechief executives have never made a secret of their determination to keep a union outof the plant.Samplings of Respondent's attitude toward Stergar after his adventinto protected concerted activity, may be found in a sardonic reference to him byname in a preelection letter to the employees by Earle Rose, with nothing to suggestthat by this reference Respondent intended to convey to its employees that it heldStergar in esteem; and in Respondent's essential passivity in the face of its officials'(Donald Rose's and Pate's) eyewrtnessing of terrifying threats of imminent bodilyharm to him (e.g., "he [Schubert, a violent antnmionist, described below] had twofists, and one of his fists was for putting people in the hospital . . . and the other fistwas for putting people in the cemetery. . . .That if I [Stergar] didn't stop doingwhat I was doing, that this would happen to me, one or the other of these was myfate") uttered by an employee (Schubert 37) who had shortly prior thereto adminis-tered a vicious beating, involving among other things a broken nose and brokenteeth requiring immediate hospitalization, to an employee whom he heard talking toStergar about the Union.And perhaps another clue to what was really going onwas a mysterious "countdown" sign, with a red rag adorned with a hammer andsickle, emplaced at Stergar's worksite on the day after the election, to Respondent'sknowledge; with the posted number of the "countdown" reduced by one numberdaily by Schubert (or by Schoen, also a favored employee, openly highly activeagainst the union effort, promoted to foreman on October 28, 1963), who was alsointoning to the sound of hammer-banging, ". . . you are finished, you are through,itwon't be long, your number is up." The "countdown" sign originally had thenumber "36" on it. Stergar was "laid off" 33 workdays after the October 8 election.The precipitateness of Stergar's "layoff"-a scant few minutes before quitting timeon Friday afternoon, after 5 years of uninterrupted satisfactory work-also invitessuspicion as to its real reason.Within the total context of the surrounding matrixof events, it smacks of resentful vindictivenness. In actuality, considering Respond-ent's failure ever to recall Stergar for employment notwithstanding the large numberof hirings, its personnel action against Stergar was not a layoff but a discharge.Thiswas manifested by Earle Rose's undisputed remark to Stergar on January 22, 1964,at the Board representation case hearing when, after Rose had shaken hands withother employees, he declined to accept Stergar's proffered hand, saying to him, "Youare not my employee."Although in its brief Respondent defends its discharges or the other personnelactions which it took against its other employees herein, it is completely silent onthe subject of attempting in any way to justify its "layoff" of Stergar.38Ifind that on November 22, 1963, Respondent discriminatorily laid off or dis-charged, and has at all times since then failed and refused to reinstate, employee"The large cemetery plot-gravestones placard with the Union organizing committeemembers'names thereon which was on display in the plant has already been describedin another connection.A miniature thereof,on a small card, was found by Stergar onhisworkbench a day or two after the election of October 8Decision was reserved byme at the hearing upon Respondent's objection to the Charging Party'soffer in evidenceof this small card(marked ChargingParty'sExhibit No 1 for identification).Respond-ent's objection is hereby sustained because of the absence of proper foundation connect-ing it with Respondent.31 There is persuasive evidence, which I accept-particularly after observing and listen-ing to Schubert testify-that Schubert enjoyed favored status with Respondent's officials,who were undoubtedly aware of his activities but administered neither discipline noreffective restriction.""Employers are not in the habit of dismissing competent employees merely to replacethem . .N L It B v Local 776,International Alliance of Theatrical and Stage Em-ployees(Film Editors)(Cascade Pictures Co of California),303 F 2d 513,519 (CA.9), cert. denied 371 U S. 826 248DECISIONSOF NATIONALLABOR RELATIONS BOARDAlbert Stergar,by reason of his union sympathy,membership,and activities in vio-lation of Section 8(a)(3) and(1) of the Act,as alleged in paragraph VI of thecomplaint.4.Floyd WilderWilder started working for Respondent,apparently as a "burner,"on September 11,1963.He distributed union cards in the plant.During the half-hour no-workinterval between the change of shifts on December 27, 1963, Bond(who was leav-ing the first shift)gave some union cards to Wilder(who was going on the secondshift).Later that day, but according to Wilder only during coffee break and lunchhour, he distributed some of these cards.Around 10 o'clock that night, Second-ShiftForeman Schultz handed him a notice and told him he was being laid off for 5 days"for handing out union cards on company property,"which was"against the com-pany policy."Wilder said he did not know there was any rule against "handingthem out on my own time."Schultz indicated the 5-day layoff was at Rose's direc-tion.Wilder said he did not like a 5-day layoff. Schultz told him that"the onlything you can do is come in and see Mi. Rose tomorrow to see if he'llstraighten itout for you."Wilder said he would think it over and might not come back.Wilderinsists that at no time during his employment at Rose Company did he see anynotice posted on the subject of distribution of literature in the plant.On the following day, Wilder came in and asked Donald Rose about this suspen-sionRose said that he would "have to go along with the company policy and backup his supervision."According to Wilder, Rose said nothing about any postedrules on this subject, and Rose named no individual to whom Wilder had passed outa card.Also according to Wilder, when he pointed out to Rose that this was onhis own time,Rose said he "would not allow it to be passed out on company prop-erty," and, further,that "still it was on company property"and that "Earle Rose hada company policy he was not going to let the union in."Wilder's account of thisconversation was undisputed by Donald Rose.With regard to the foregoing,Foreman Schultz testified that on the evening inquestion he saw Pressbrake Operator Yenter carry some scrap to a scrapbox nearthemachine that Wilder was operating and that Wilder approached Yenter with aunion authorization card.Schultz"immediately went back to the office and .. .filled out one of the forms that we have to the fact that this is unlawful,"and gaveit toWilder.The form, on Respondent letterhead,states:"DATE 12-27-1963TO MR.Floyd WilderYOU HAVE BEEN ENGAGED IN UNLAWFUL ACTIVITY ON COMPANYTIME AND IN COMPANY WORK AREAS. THIS IN VIOLATIONOF COMPANY REGULATIONS AND CANNOT BE TOLERATED. YOUARE ACCORDINGLYSUSPENDEDFROM WORK FOR A PERIOD OF5DAYS.ANY FURTHER VIOLATION WILL RESULT INYOURDISMISSAL FROM WORKAT THE ROSE COMPANY.SIGNED/s/Donald SchultzDATE12-27-63TITLE2nd Shift Supt."According to Schultz, Wilder told him that he(Wilder)had been informed thatRose had indicated he would"go along" with the Union if a certain percentage ofemployees signed cards, and that Wilder said"for no other reason was he doing itexcept for the fact that he thought that the Rose Company was allowing this."Schultz denies that Wilder said anything about having done this on his own time,or that this was so much as mentioned.Schultz further testified that although hehas had occasion to suspend perhaps 10 employees,Wilder and Fetzer(describedabove)have been the only 2 suspended for this reason and they also have been theonly 2 where he has employed a written form,even though this form had been inexistence and stocked in the office for about 6 months prior to December27, 1963.He also testified that he had not been told to use written suspension forms but "tookit upon myself."The short answer to the conflict in the testimony of these witnesses might have beenmy evaluation of the testimonial qualities of Schultz,already commented upon inconnection with Fetzer,supra,as comparedwithWilder,a straightforward andcredible witness.This answer would have been reinforced by Respondent'sunex- THE ROSE COMPANY249planed failure to produce Yenter, the older employee to whom the card was allegedlyhanded by Wilder during worktime, and also Respondent's unexplained failure todispute Wilder's ensuing conversation with Donald Rose.However, it is additionally to be observed that as of the date Wilder enteredRespondent's employ (September 11, 1963), the Chudnow notice (July 8, 1963) hadlong since been removed, and on the date of the foregoing incident (December 27,1963), as found above, the Pate notice had not yet been postedSince there is noevidence as to the existence of any other alleged no-solicitation or no-distributionrule on the date in question, it has not been established that any such rule was violatedby Wilder.Going still further, however, even if the Chudnow or Pate notice, or bothof them, had been in effect and widely publicized and known to Wilder on the datein question, I would still find those notices inapplicable in view of my creditingWilder's testimony that he did not hand over the union card on Company time.31Moreover, in my opinion, those notices, at any rate as here applied, were in any eventinvalid because too broad in that they purported to prohibit all solicitation or handingout of a union card in connection therewith, even on the employees' own time,4o or-without resort to grammatical disputations-could reasonably thus be construed bythe employees,41 and also because the record (as elsewhere shown) plainly establishesdiscriminatorilyunevenhanded invocation of such a rule only against unionadherents 42For the foregoing reasons and upon the record as a whole, I find that Respondent's5-day suspension of its employee Floyd Wilder on December 27, 1963, was not forviolation of any existing, valid no-solicitation or no-distribution rule then in effect atthe plant or applicable under the circumstances, but was for discriminatory reasonsbecause of Wilder's union sympathy, membership, and activities, in violation of Sec-tion 8(a) (3) and (1) of the Act, as alleged in paragraph X of the complaint5.Lyle BondBond was the employee who drafted, signed, and obtained the first other signaturesin the union petition notebook which Respondent confiscated from Herzog andOresnik on July 3, 1963, as described.Bond entered Respondent's employ on May 9, 1962, as a setup man 43 at $2 10 perhour.He thereafter (around June and July 1962, February 1963, and January 1964)progressed through the wage increases normally granted by Respondent to satisfactoryemployees whom it retains in its employ.44There is no evidence of adverse person-nel action nor persuasive credible evidence of adverse employment history 45' before39For this purpose, although perhaps academic herein, I find that it has not beenestablished by substantial credible evidence that any union card was distributed byWilder to any person at any time other than Respondent's authorized breaktime, lunch-time,or proper nonworking time of Wilder and the recipient.40 Cf. cases citedinfra,footnotes 96 and 9741Cf.N L R B. v. Harold Miller, Herbert Charles and Milton Charles, Co-Partners,d/b/a Miller Charles itCo., 341 F 2d 870, 873-874 (C.A 2)42Cf. cases citedinfra,footnote 98.43Hired on May 9, 1962, as a setup man, Bond continued as such, on 72-inch buckets,until October (or September 30) 1963, when he was transferred for about 6 to 7 weekstomiscellaneous welding (primarily on buckets). In December 1963 he was reassignedto setup work(primarily on buckets)while continuing to do miscellaneous welding94Donald Rose explained that employees who after a 90-day probationary period do notmeet Respondent's requirements are not retained in its employ.411 so find, notwithstanding vague, conclusory, and broad generalizations, which Ido not credit, now advanced by Schoen, who sweepingly stated of Bond, "He never didanything right . . . Since he started to work for the Rose Company," then added,"I don't know when he started."After swearing that he "certainly did" observe Bond'swork before he (Schoen)became a foreman,Schoen then flatly contradicted himself andstated that he had not observed Bond's work before he (Schoen) became a foreman since"It wasn't my duty to observe what he [Bond] was doing," and Schoen then agreed thatall of his statements regarding Bond's work were "not of my own observation" andwere "based on nothing but hearsay." Insofar as the quality of Bond's work is con-cerned,there is no persuasive evidence that it was unacceptable to Respondent, whichretained him in its employ and even used him as an instructor Indeed,Plant Super-intendent Pate himself testified that "There is nothing wrong with the quality of Mr.Bond'swork,"and contrary to Schoen he testified that"Mr. Schoen nor I never com-plained about the quality of his [Bond's] work." Insofar as the quantity of Bond'swork, or his"production,"is concerned,it is discussed below. It is notewoithy that atno time prior to inception of his organizational activities was Bond'swork performance,during his period of employment in excess of a year, deemed to merit discipline or warn- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDBond prepared the union petition and commenced to attempt to exercise his legalrights under the Act. Indeed, it is uncontroverted that evenas late asJanuary 23,1964, after the close of the representation case hearing,Earle Rose,Jr.,himselfapproached Bond and told him he was being considered for the position of nightshiftwelding foreman; and when Bond told him that although he was gratified he(Bond)was "in no position particularly under the circumstances to even considerbeing foreman at the Rose Company at least at this time,"Rose replied that "there isstill a good future for [you] at the Rose Company ......The attached chronology marked "Appendix A," listing in chronological orderevents ensuing after the confiscation of Bond's union petition on July 3, 1963, untilRespondent discharged him on April 6, 1964, should be consulted to keep in focusthe events to be describedWithin the frame of reference of those contemporaneoushappenings,it isnecessary to consider certain episodes specifically and significantlyinvolving Bond.Particularly in view of his role in formulating and introducing theunion petition, and thus in spearheading the organizational drive in Respondent'splant, and his unflagging efforts in furtherance thereof, Bond must be regarded as theleader of the organizational activities among the employees.After the episode of July 3, 1963, involving Respondent's confiscation of the unionpetition book, Bond on July 8 visited union headquarters for advice in organizing.He there received and thenceforth began distributing union authorization cardsamong fellow employees.On July 17, Plant Superintendent Pate came over to hiswork place and asked him, "What is all this about the union?" Bond told him that he"really didn't know "Pate replied, "Just what do you mean, you really don't know.I know better than that ....Don't try to kid me "When Bond persisted thathe did not know "any more about it than you do," Pate said that the employees were"really nuts or crazy for wanting to get a union in because .all you are doing issupporting these . . . big union guys down town . . to make them $25,000.00 a year... who's paying that ... 9 . .All you guys that want to belong to the union ...they are down there smoking those great big long black cigars while we have to smokethese [cigarettes] . . . If you really want to have a union . . . I don't really haveanything against unions, you understand ... take my advice ... form an independentunionof your own just among you guys in the shop . . " On Friday, July 26, Pateagain approached Bond and said, "Lyle, what is this I hear about your still promotingingInsofar as Schoen's current disparagement of Bond is concerned,it is apparent thatSchoen has nursed a strong dislike of Bond which he hardly attempts to conceal , this,added to Schoen's dedicated extremism against the Union and his keen desire to satisfyhis employer,would account for Schoen's general negative point of view vis-a-vis BondRespondent Night Foreman Schultz also indulged in some broad, factually unsupportedgeneralizations to the effect that while Bond worked on his shift from around May toJuly 1963, he was "never up to the standard with the rest of the employeesHe wasalways much slower. Several times I had to reprimand him for his constant visitingwith other employees when he should have been working . . on the average of twice aweek."Schultz also testified that "periodically, not too often" he observed that "some"of Bond's welding was not up to "standard"of what"good welding would be," since liedid not use enough heatComment has already been made on my qualitative evaluationof Schultz as a witness.Bond,in contrast,(lid extremely well even on lengthy and skill-ful cross-examination.It will have been noted that Schultz'characterizations of Bond'swork are vague ; the "standard"referred to was undefined;no comparative or other workrecords were produced ; there was no indication that other employees did not also "visit"and incur"reprimands"for so doing;and no adverse personnel action was taken againstBond for any of the foregoing,suggesting the insubstantial nature thereof.Furthermore,it is difficult to square Schultz' current contentions that Bond'swork was substandardwith Schultz'assignment of Bond to train a new employee,Mackey-anassignment madefor the reason,as Schultz himself testified,that Bond was better qualified than anybodyelse on the second shift for that purpose, excepting only Schultz himself. (As late asabout 5 days before his discharge, Bond was also assigned to teaching Ogle how to setup 76-inch buckets ) I also discount the vague generalization of Respondent's un-impressive witness Paras that, although prior to the election of October 8, 1963, Bond"was a very conscientious worker.He'd try hard, stay on the job," after the electionBond "kind of just gave up" After so testifying, Paras conceded on cross-examinationthat after July or August 1963, his work station was located a "considerable distance"away from Bond's work station, so that he was unable to observe Bond's work exceptoccasionally when Paras took "little walks" around the shopFurthermore, these ap-praisals of the quality of Bond's work do not accord with the appraisal that "There isnothing wrong with the quality of Mr. Bond's work," made and so testified by PlantSuperintendent Pate, who it would seem should certainly be in a position to know. THE ROSE COMPANY251the union."When Bond denied it,Pate said,"Don't b- s- me.I know bet-ter."Bond continued to deny it. Pate said,"I know better than that, and . . . letme tell you this . . . if you think that you are going to be a steward in the union .don't count on it because you'll be on the outside looking in by then . . . don't takeme wrong. This isn't a threat . . . . But. . .you better watch your step that yoube outside looking in before the union gets in." 46A few days later, around July 30,Pate transferred Bond to the first shift effective the next day.Bond pointed out thatthiswould involve personal hardship and expense for him, since his wife was work-ing and he would have to hire a babysitter;and, further,thatMackey,a new andextremely junior fellow employee, doing the same work as Bond, wanted to go on firstshift.Pate nevertheless insisted that it was Bond who would be transferred, but heallowed him a few days to obtain a babysitter.When Bond asked Pate what was thematter and whether he did not love him anymore,Pate replied,"If I loved you, Lyle,I wouldn't want to fire you."On September 12, 1963, during the course of an address by Earle Rose, Jr , toassembled plant employees,Rose remarked that the employees"have been getting alot of b- s- at the gate lately."Bond had been(and continued to be)activein handbilling there, and had also been distributing union authorization cardsInthe ensuing question-and-answer period, Bond asked Rosewhy he wasopposed tounions.By way of reply,Rose asked Bond whether he was from a unionshop, whyhe had left it, why he was working at Rose, and whether he had "learned"anythingat Rose.Bond answered that he had learned from Rose but that he thoughtRose hadalso learned from himRose testified that he conceded,"Yes, Lyle,I have learned anawful lot ... that I wouldn't soon forget."During this period, Bond was a union committeeman at the plant and wore a unionbutton, as did Stergar,Feinas,Fetzer, and a few others.On September24, 1963,while Bond was handbilling at the plant gate, Earle Rose,Jr., drove by,stopped hiscar, and, after declining a handbill proffered by a union organizer and saying healready had one on his desk, pointed to the sidewalk and said to Bond, "You bettertake good care of that sidewalk because you are going to have to enjoy it pretty soon,"and drove into the plant 47Within a few days,on September 30, without previousadverse personnel actions, Bond was in a sense demoted or downgradedby beingremoved from"setup" work on "175" buckets and assigned to miscellaneous welding,via a note read to him by Pate, giving as the reason that his "production on this jobhas deteriorated to a point that makes this operation quite costly"and stating that"shall you fail to perform in this [welding]phase of our operation,I shall deem itnecesssary to take other measures "Bond's activity on behalf of the Union was matched by the activity of Schoen-atthat time ostensibly a rank-and-file fellow employee 48-against the Union.Whetherjustified or not, there can be little doubt as to Schoen'smarked hostility toward Bond,at least because of the latter's union activity and possibly also for personal reasons,even before Schoen began wearing the badge of official authority, so to speak, onOctober 28, 1963.Se Pate denied be told Bond he "would be . . . outside..looking in"and that hesuggested formation of an independent union.Pate also denied that he could recallany conversation with Bond regarding the Union. I do not believe Bond manufacturedthis and for that reason as well as observations elsewhere made herein on compaiativetestimonial quality, I credit Bond4Rose testified that all he said to Bond was, "Don't go throwing that trash all over thesidewalk."Rose indicated that he had a passenger, George Kossty, in his car at thetime.Kossty was not produced to testify,nor was his absence explainedBased upondemeanor comparisons and the entire record, I credit Bond's version of the episode48Although during this period ostensibly a mere rank-and-file employee,neverthelessthere are indications that Schoen was even then a favored employee enjoying specialstatus or standing with RespondentTo begin with, he had been-and was known tothe other employees to have been-a foreman in the plantHe had been observed tocontinue to use the same lunchroom or area as supervisorsHe had been invited, withsupervisors, to personnel receptions or birthday parties of managementHis ardent andavowed antiunion activities, pranks, and antics were carried on openly.He appears tohave had accurate inside knowledge regarding Respondent's intended future personnelactions, including perhaps its termination of Stergar-as described above, in connectionwith the Stergar "countdown" sign-over a month before it occurred, and also of hisown intended promotion to foreman some weeks before it was officially announced onOctober 28, 1963All things considered, I believe it would be unrealistic to regardSchoen as merely another lank-and-file employee of Respondent unallied with managementprior to October 28, 1963. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDBond was one of two union observers at the Board-conducted representation elec-tion on October 8, which the Union lost but which has since been set aside by reasonof employer misconduct in connection therewith.On October 16, Bond and Wegherexecuted affidavits for the Board.Following the Union's loss of the election, Schoenwalked around with a union button on the seat of his pants. On October 28, Schoenwas officially made a foremanOn December 27, 1963, Schoen observed Bond hand a union authorization cardto another employee in a work area during lunchtime.Schoen told Bond that DonaldRose wanted to see him in the office right after lunch. In the office,in Schoen'spresence,when Donald Rose questioned Bond about the card, Bond pointed out thatit had been passed out during lunchtime.Rose responded that "there was a notice puton the board to the effect that there will be no solicitation on company time or com-pany premises,and that rule means just what that rule says.Company time, companypremises " 49When Bond tried to indicate that he had the right to pass cards outon his own time on company premises,Rose interjected,"I know what your rightsare ... you do what I say do or you are going to be subject to a ... five-day disci-plinary layoff "At the Board hearing on January 22 and 23, 1964,upon the Union's objections tothe election of October 8, Bond(aswell as Stergar,Fetzer, Feinas,Wegher, andHerzog)testified against Respondent.On February 13, 1964, the Board's HearingOfficer issued his report based upon that hearing,sustaining certain union objections,and recommending that the election of October 8, 1963, be set aside.The next day,February 14, Bond was suspended for 3 days,effective February 17 through 19,under the following circumstances.On Februaiy 14,Bond was assigned a particular welding job he could not dobecause of defective equipment,which he reported to Schoen,who thereupon(around7:20 a.m.)directed him to set up and weld"175" false bottoms 50 Since Bond hadnever done this particular work on a "175" false bottom before, and since it wasnecessary to follow a required welding pattern which Bond was unable to obtainelsewhere,in accordance with regular practice Bond obtained the applicable blueprintin the office,returned to his work place,studied and laid out the welds, and completedthe job by about 8.45He then asked Pate to show him a faster way of doing thisunfamiliar job.By 2 p.m, according to Bond, he had completed six or seven"175s,"turning them out faster by this time,at the rate of about 45 minutes each.Schoenthen came by. Soon thereafter Pate came over to Bond and said, "I am sick and49This was an evident reference to the Chudnow notice of July 8, 1963,which, as in-dicated above,had been removed a week or 10 days later.w The "175" false bottom is similar to but longer than the"9K3" false bottomA"false bottom"is it part of it bucket attached to the front portion of a "front-end loader,"which is a piece of earth-moving construction equipment used to scoop dirt out of theground and lift it into a truck or other place.The false bottom is welded to the bottomof the bucket to prevent the latter from wearing because of contact with the groundThe false bottom itself consists of a steel plate or sheet with bars welded across it atintervals to give it added strengthThe difference between the "9h3"and the "175"false bottom is that the plate on the latter is larger, the bars are heavier,and there aremore and larger welds,with a different weld pattern and from 20 to 40 percent morewelding surface.The "9K3"has approximately 36 welds,11 on each of its 3 reinforc-ing bars,whereas the"175" has approximately 60.These are the numbers of welds if"alternate"welds are used;these numbers would be reduced by one-half if"skip" weldsare used."Alternate"welds are welds on each side of the article to be welded, withone weld right under the other,without "staggering"the welds between one side andthe other."Stagger" or"skip"welds are also welds on each side of the article to bewelded, but in such a fashion that no weld on one side has a directly corresponding weldon the other side, so that in effect the welds are "skipped"or "staggered" from one sideto the other."Cheat" welds are narrow,thinner, and weaker welds produced underespecially intense heatAlthough the difference in welds is apparent on the false bottomitself,it cannot be seen once the false bottom is assembled into the equipment itself.According to Bond,although the blueprints for the"175" false bottom called foi alter-nate welds, as a matter of practice they were always stagger-weldedBond indicatedthat it was necessary for him to study the blueprint on the "175" on February 14, sincebecause of his lack of familiarity with this work on the"175" he was uncertain of theweld pattern thereon. THE ROSE COMPANY253tired of this b- s- .... I want you to go downstairs, change your clothes,wash up and go home and get a good rest over the week end "When Bond askedPate why he was being sent home, Pate said, "Because you are not doing enoughwork, that's why." 51When Bond picked up his paycheck, Pate told him to call himthe following morning, Saturday, February 15, at which time Pate told him to returnto work on Monday morning. On Monday, February 17, after setting up his equip-ment and then being told by Pate to wait in the office, after waiting about 45 minutesPate handed him a document placing him on a 3-day disciplinary layoff, effectiveFebruary 17, for "obvious lack of production on 9K3 false bottoms on February 12,1964, and 175 false bottoms on February 14, 1964."When Bond asked Pate if heshould punch out, Pate told him it was unnecessary since he would not be paid. Intheir conversation on the previous Saturday, when Pate had told Bond to come in andsee him "before [you] go to work," Pate had mentioned nothing about a layoff,suspension,or discipline.Respondent's version of the foregoing must be gleaned primarily from the conflict-ing and internally inconsistent testimony of Schoen and Pate.According to Schoen,on February 12 52 he assigned Bond to "9K3" false bottoms, but his work was "veryunsatisfactory, incomplete, and very little of it."Pate denied that Schoen complainedto him about the quality of Bond's work on that day or any other time. Accoidingto Schoen's testimony on direct examination, Bond produced "approximately seven tonine pieces"that entire day, by cross-examination time, Schoen was "positive" it wasonly seven pieces-three by 11 am. and four more by the 3.30 p.m quitting time.Schoen testified he told this to Pate. Pate swore that Schoen never told him this and,indeed, that he had never discussed with Schoen the number of pieces Bond producedthat day-"I [Pate] told Mr. Schoen what Mr. Bond did because I counted the pieces."Although Schoen swore he was "positive" that Bond produced only 7 "9K3s" thatentire day and that this is what he told Pate, upon being confronted on cross-examination with a contrary written statement by Pate that Bond finished 4 "9K3s" by11 a.m. and 7 in the afternoon, or a total of 11, Schoen thereupon acknowledged thatthis information by Pate (i.e., 11 "9K3s" produced by Bond on February 12)-thoroughly inconsistent though it was with Schoen's testimony (i.e., 7 "9K3s" pro-duced by Bond on February 12)-"must be" correct.51 Several days prior to this,according to Bond,he had experienced a production in-terruption or delay because of faulty, nonoperating, or unavailable equipmentAccord-ing to Bond, on February 12 he had been assigned by Schoen around 7.20 a in to assem-bling and welding "9K3"false bottomsBond completed the first "9K3"in a h,ilf hour,according to him approximately the normal timeAccording to Bond's further testimony,which I credit,he was delayed in obtaining essential parts for his next job unit becausean outside crane was not in operation,necessitating the hand-carrying of the parts toan inside crane, which was then unavailable because it was in other use, meanwhile,Bond did other work.Because of these unavoidable delays,not due to fault on his part,Bond had produced only 9 "9K3" false bottoms by 2 p in., when Schoen came by withPate, who remarked he was"going pretty slow"and would not be able to complete 16 thatday.Bond actually completed 12 to 14 that day, according to his testimony.Furtheraccording to Bond,neither Pate nor Scohen asked him why he had completed only nineby 2 pm and Bond did not volunteer the reason why, since the reason was known toScohen, who had assisted Bond in obtaining the needed bar stock,and perhaps at leastin part also known to Pate, who had told the crane operator to bring the bar stock inside.The next day, February 13, Bond's work on "9K3" false bottoms was uninteriupted, sothat by 2 p.m. he had completed 13, eliciting a commendatory remark from PateTheFebruary12 incident does not impress me as extraordinary in a plant or operation ofthis type,nor, under the circumstances,such as to merit censure, suspension,or otherdisciplinary measure, nor upon the entire record can it fairly be regarded as having beencausally related to Bond's discharge 2 months later,on April 662Pate,as well as to a degree Schoen,was mistaken or confused as to datesThus,Pate referred to the events of February 12 as having taken place on February 13, al -though it is clear from the context of his testimony,the fact that'Bond worked all dayon "9K3s,"and also Pate's own written 3-day suspension notice to Bond, that February 12was the date involved,as testified to by BondSchoen was similarly mistaken, or, rather,inconsistent on the subject of the date February 12, which he variously referred to asFebruary 12 and February 13As already indicated,Respondent'sown letter of suspen-sion of Bond corroborates Bond'stestimony that the described events occurred onFebruary 12. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the subject of Bond's explanations,as described above, for production inter-ruptions on February 12, Pate did not deny them 53 Schoen first broadly testifiedthat there were no problems to interfere with Bond's production that day, but thenadmitted that Bond"said he ran out of bar stock, and everything else " 54With regard to February 13,55 although Schoen in his testimony indicated Bondproduced only 9 "9K3s,"Pate-in agreement with Bond-testified that by 1:30 p m.Bond had produced 13 "9K3s" and Pate conceded that on that day his "productionwas excellent "On February 14, Bond was assigned to "175" false bottoms.In Schoen's ownwords,"he [Bond] had never worked on 175's before"According to Schoen,Bond's"production record was even worse than the day before.That was on the14th ....The 14th he was working on the 175 bucket.The 13th he was working onthe 9K3 bucket"56While conceding that Bond had never worked on"175s" before,Schoen nevertheless insisted at the hearing that the "175s"are "very similar to the9K3 false bottoms. . .the similarity is terrific.57There is no difference except inthe length"58Asked on direct examination whether on this day Bond came to himwith "any particular production problem," Schoen'sanswer 59 was,"There is nosuch thing."According to Pate, since Bond had produced only four "175s"by 1:30p.m., he laid him off for 3 days and handed him the written 3-day suspension which53Pate did testify,however,that after Schoen reported to him that morning that Bondwas "dragging his feet" on"9K3s,"Pate told him he knew and then went to see Bond,who asked him (Pate),"Well, show me[how to do it]"and Pate did.This seems un-likely, since Bond was concededly working on"9K3s,"with which he was thoroughlyfamiliarIt seems more likely that,as Bond testified,itwas on February 14, when Bondwas assigned to the unfamiliar job on "175s,"that Bond asked Pate and Pate showedBond how these could be welded faster.64 Schoen did not explain what he meant by"and everything else "According toSchoen,when Bond told him that he had run out of bar stock, Schoen told him, since itwas "laying by his feet,"that "All you had to do was pick it up,"and Bond's responsewas merely,"Oh, I didn't see that there."Being dubious as to this,considering also theway it was testified to, the Trial Examiner asked Schoen whether he had ever previouslyhad the same difficulty that Bond"ran out of material."Schoen's answer was,"Consistently "55Again with regard to this date, both Pate and Schoen were confused or mistaken,and at odds with the dates set forth in Respondent's own written suspension notice toBond(Bond's testimony was consistent with the dates in that suspension notice).Patereferred to events on February 13 as having occurred on February 14It is apparent thatPate was wrong, not only from his own written suspension notice to Bond but alsobecause Pate testified about Bond'sworking on "175s"on the following day (which ac-cording to Pate's system of reckoning would have been February 15), the date Bond wassuspended,but February 15, 1964,was Saturday and there is no question that Bond wassuspended on Friday(February 14, 1964).Furthermore,Pate'swritten suspension noticeto Bond expressly refers to February 12 and 14,the same dates as testified to by Bond asrecounted above,corroborating the accuracy of Bond's testimony and the inaccuracy ofPate's (and Schoen's)as to those datesSchoen was similarly confused,since on directexamination he initially testified that on February 13 Bond was assigned to "175" falsebottorns,but then testified this was on February 14, then initially on cross-examinationreverted back to February 13, and then finally-in seeming agreement with Bond's testi-mony-testified that on February 13 Bond worked on "9K3s"and on February 14on "175s "59With regard to Schoen'sbroad characterization of Bond's "production record" onFebruary 14 as"even worse than the day before"it is to be noted,first,that Pate him-self agreed that on February 13 Bond's "production was excellent"and, secondly, thatBond was working on a different article(namely,175s,with which he was concededlyunfamiliar)on February 14 than he had been on February 13 (9K3s).5-,Even if this were true,it could well be that this would not be known to a personwho, like Bond,had never before worked on a "175,"but only to a person familiar withit.Indeed,bland assumption on the part of an employee unfamiliar with the "175"that because it looked superficially similar to the "9K3" In certain ways it shouldtherefore be welded in the same way as the"9K3" might well result in totally wrongwork as well as spoilage of material and waste of time and money.See footnote 58,infra.5sThis seems a characteristic,broad and inaccurate generalization on the part of thiswitnessThese articles are simply not the same.The undisputed evidence is that atleast the weld pattern,plate size,heaviness of bars, weld surface,and number of weldsare different.69Again, characteristically,a sweeping generalization THE ROSE COMPANY255is in evidence.60 In denying at the hearing that he had produced only four "175s" by1.30 or 2 o'clock on February 14, as claimed by Respondent, Bond pointed out-inaddition to the newness of the job to him, and its attendant early complications asrecounted above-that his fellow employee, Casey Grams, had in the meantimeremoved one of the "175s" from Bond's stock, which could have explained a wrongcount by Schoen and Pate of Bond's "production." This was undisputed by Respond-ent, which did not produce Grams to testify.Based upon a careful evaluation of the testimony,including contradictions andinternal inconsistencies therein, weighed in the balance of demeanor comparisons, andconsidering the probabilities of the situation in terms of such objective evidence(e.g.,Respondent's suspension notification of February 17, 1964) as has been madeavailable and Respondent's failure to produce (or to account for the nonproductionof) objective production records and other documentation, all viewed in the frame ofreference of the surrounding circumstances (see appended Chronology), I accept andcredit Bond's version of the events of February 12, 13, and 14, 1964.6161Here, again, notwithstanding Pate's testimony, It is to be observed that Respondent'swritten 3-clay suspension notice to Bond is not dated February 14, but February 17, sothat Pate's testimony about giving Bond the suspension notice on February 14 was in thisfurther aspect inaccurateunlessthat notice was postdated, which is not claimedI donot believe Bond fabricated his described testimony regarding his telephone conversationof Saturday (February 15) with Pate and his visit to the plant on Monday, February 17,when he was given the written suspension notification which is dated that day61Respondent also attempted through Schoen, Pate, and a few other witnesses, toestablish Bond's "slowness" prior to February 12, 1964These attempts, however, were,again, characteristically vague, general, and conclusory, not factually supported or equiv-ocalThus, although Pate testified that he "had discussed the amount of work thatMr Bond did off and on two or three times a week for a year because he was veryslow . . . . And he did not perform up to his capabilities.He could do a lot better,and he proved it on various occasions,"Pate refrained from specifically stating that thesepresently alleged discussions were with Bond, and it is of course the fact that Respondenthad retained Bond in its employ, without any disciplinary measure notwithstanding anysuch slowness or other failingIt seems unlikely that if Pate really discussed Bond'sbeing so "very slow" two or three times weekly for a year, Pate would not have dis-charged Bond or subjected him to disciplinary measures or at least severe warning, ifRespondent took these alleged shortcomings seriouslySchoen made his usual commentsabout Bond's performance prior to February on 76-inch buckets, here again stating that"every day something went wrongThis didn't fit, that didn't fit, the other thing didn'tfit, consistently,day after day . . .Schoen's sweeping generalizations seem out ofkeeping with Pate's testimony that the quality of Bond's work was unexceptionable.Furthermore, it is difficult to believe that if Bond's work was "consistently, day afterday" so bad, he would have been retained in Respondent's employ for so long and evengiven raises.Although Schoen attempted to compare Bond production-wise with Ogle,this does not seem an entirely fair comparison, since there is indication that Ogle was,if not a "speed demon" in the plant perhaps because of earlier work conditioning else-where,at least by Schoen's admission,"almost as good as I [Schoen] am . . . . Andthat is very good .I am an excellent welder," and so according to Schoen was Oglealso an "excellent welder," 1 of only 8 excellent welders out of 25 to 30 first-shift weld-ers.Ogle was 1 of perhaps 100 or more welders, even assumingarguendothat Bond was"slower" than the "average," Ogle may have been-and, according to Schoen's testimony,seemsto have been-substantially faster than the average, for any of various possiblereasonsAlthough presumably available-as indicated in the testimony of Respondent'switness Van Ryzin-no comparative welder production records, data, or studies wereproduced by Respondent.Welder Leach, testifying as Respondent's witness, vaguelycharacterized Bond's "work habits" as "I can't say it was too good" and without "interestin his work to speak of," describing Bond's duties as "lots of fit up work [sic] . . . .And set up work," and that after the election he (Leach) "thought he [Bond] sloweddown pretty well," although Leach then only worked "some" with BondLeach never-theless testified that he rated 'Bond at all times as a "pretty good welder "Leach on thewhole corroborated Bond's testimony-hotly contested by Respondent-regarding thenecessity and common practice among welders to go to the office for blueprints to checkweld patterns (as Bond had done on February 14 when assigned to the "175s") and that"varnish board" drawings in the plant itself were an innovation (which may not havebeen in effect yet on February 14) or for various other reasons not available to orutilizable by Bond.Considering the testimony of all witnesses, the question of "standard," "normal," "aver-age," or "prevailing" setup, setup and welding, or welding "production" speed on "9K3,""175," and "72-inch" bucket false bottoms in this plant is shrouded in conflict, ambiguity, 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDPate conceded at the hearing that there is no question or doubt in his mind thatduring the period from February 20 (i.e , date of return from the described 3-daysuspension) to April 6, 1964 (i.e., date of his discharge), Bond "did a very good job"and that Schoen was aware of this and so reported to Pate.We now come to the events immediately preceding Respondent's discharge of Bondon Monday, April 6, 1964.After Bond's return to work on February 20 followinghis described 3-day suspension, there was no handbilling until April 3.On Friday,April 3, for about three-quarters of an hour before reporting to work at 7 a.m., Bondhandbilled at a public walk just outside the plant gate, which is located about 30 yardsfrom the plant, at an access drive through a wire fenceAfter work that day, Bondresumed the handbilling, assisted by Femas and Fetzer.According to Bond andFeinas, while thus handbilling, Bond narrowly, and only by lumping out of the waywhen warned by Femas, avoided being struck by a rapidly moving car which turnedin abruptly and came to a sudden stop. The car was driven by Earle Rose, Ji., whoaccording to Bond said, "Get out of here . . move . . . you are on my property, and 1want you to leave."When Bond indicated that it was a public sidewalk and that heintended to continue to use it to handbill and requested Rose to move his car (stoppedat an angle across the sidewalk so as to block one lane of plant traffic) so as not tointerfere with this, Rose "jumped out of his car and he put his chest right into mychest, and he said again, `What did you say,' and he started pushing not with hishands but with his chest.We were chest to chest, and he was pushing me that way "Rose did not move his car, but left it parked in that way, removed the ignition key,and went into the officeBond continued handbillingA few minutes later EarleRose, Jr., returned with his brother, Donald Rose, and shortly thereafter said to thelatter,while Bond was handbilling, "I think we are going to need a couple of chippersand grinders next week, would you make a note of that " As Bond continued hand-billing,Donald Rose made notes.One of the incoming drivers, after looking atEarle Rose standing there, refused to accept a handbill from Bond.According toBond, Earle Rose moved on to the sidewalk and said to Bond, "You are a punk, youknow that . . . Rose Company got where it is today because of Earle Rose . . . notbecause of punks like you "After repeating three or four times, "You are a punk,"Rose called Bond "a bastard " At this Bond said, "All right, Earle, if I'm a punk andif I'm a bastard, or if you say I'm all these things . . . then I'll be all those things justto make you happy " A few minutes later, Rose remarked to Bond, "You'll probablytry and organize the next place you work at, won't you," to which Bond responded,"I don't hardly think so because I'm not going to be working anyplace else but theRose Company." Rose thereupon walked over to his brother Donald and said, "Besure to make a note that we are going to need a couple of chippers and grinders nextweek when we lay off all the welders "While Bond was thus handbilling, Rose wasout there for about 20 to 25 minutes, at times standing right next to Bond. Exceptfor portions of some colloquies between Rose and Bond not within Feinas' hearing,Feinas in essential essence corroborated Bond's version of the handbilling episode ofApril 3.Since neither Earle Rose, Jr., nor Donald Rose (nor any other witness on behalf ofRespondent) was called to testify with regard to the April 3, 1964, handbilling episode,Bond's version thereof stands uncontradictedand doubtIt seems at least in part to be dependent upon individual speed factors andcapabilities,which suggests a range rather than an absolute, rigid standard.EvenRespondent'switnesses were in conflict among themselves,as well as inconsistent in theirown testimony,with regard to these matteisIn the absence of factual data upon thebasis of which comparisons could be made of worker speeds and production yields ofthe same articles under the same conditions,Respondent has not succeeded in persuadingme that Bond's performance was in any way regularly substandard or atypical,much lessthat it was regularly such to the degree that it was the real cause for hissuspensionor subsequent discharge.As indicated below,such production data or records available,according to Respondent'switness Van Ryzin,were not produced nor was their non-produetion explainedRespondent's suggestions that Bond was an unsatisfactory employee long prior to thedescribed incidents of February,in effect partake of the character of warmed-over por-ridge.Vague and conclusoiy to begin with, they are factually unsupported.Further-more,Bond was not only retained in Respondent's employ but was given raises and evenmentioned by Earle Rose as being under consideration for a welding supervisor's job aslate as January 1964Moreover,Respondent used him as a welding instructorAnd,finally,Pate testified unequivocally that,in any event,Bond "did a very good job," withno question or doubt in his mind from February 20 that his work was "satisfactory upto April 6"and that Schoen was aware of this and so reported to Pate. THE ROSE COMPANY257On Monday, April 6, 1964, the next workday following the handbilling incident ofFriday, April 3, Bond arrived at the plant at 7.16 a.m. (16 minutes after starting time)because his car pool driver failed to pick him up. Since under plant rules he wouldnot be paid before 7:30 even though he clocked in at 7 16, he took his time changingclothes in the lockerrooni.When he arrived at his work place, Schoen asked himwhy he was late.Apparently not satisfied with Bond's explanation, although thereis no claim of previouslateness onhis part, Schoen asked him why he could not drivehis own car. Bond pointed out that this was how he had gotten to work, causing hiswife to be late to her work because she had to drop him off Schoen then assignedhim to complete somebody else's unfinished welding on a bucketWhen he attemptedto start to do this, Bond found that the ground cable was broken and had to bereplaced, involving use of the cutting torch, which was "tied ... up in a bunch ofknots", and he also had to obtain welding equipment located elsewhere in the plant.Further, since this particular job required the stress plates be placed on the bearings,he had to find the stress plates and chamfer them so as to fit over the weld in thebearing, and it was necessary to procure a clamp for this purpose.This combinationof unavoidable but necessary tasks, according to Bond, took until about 8 30, atwhich time he obtained a cup of coffee from the coffee machine and returned withit to his job location, where he sipped the coffee while chamfering-according toBond, "standard procedure" in the plant 62At this, Schoen came up from behindand asked hint what he was doingBond replied that he was "taking a drink of mycoffee."According to Bond, the following ensued:And he [i e , Schoen] says, "Well, why aren't you working." I said, "I told youbecause I'm taking a drink of my coffee,' but I says, "I'll be working right now,you know " And so he said that I should be working, and I told him that I wasgoing to be, and then I also told him, too, I said, "For crying out loud, Bob,"1 says, "You should try to use a little commonsense," and he told me, he says,"What do you mean by that," and I says, "`Well, just what I say.You shoulduse a little commonsense,Bob " 1 says, "For crying out loud all the guys drinkcoffee all the time around here." 63 So he got real peeved at that .... He washolding his welding helmet in one hand ... and his welding gloves in his righthand, and he . . . threw his gloves into his helmet and put his helmet down ...and ... went up the aisle towards the office.Bond then proceeded with his job, and after more chamfering of the stress plate andclamping it on, he took a few steps toward a fellow worker and quickly (about aminute)told him what had happened.He then stepped back to his work place.Schoen returned at this time (about 10 or 15 minutes after he had left) and said toBond, "Well, are you ready to go to work now" Bond replied, "Bob, I been workingever since I been here this morning . . . . By the way, where's Tony [Pate]?" 64Schoen stood there, his face started to get red, and he said to Bond, "All right, youare fired." 65After changing his clothes, Bond picked up his pay and asked Pate why63Bond'scharacterization of coffee drinking while working,or at work places, as"standard procedure"at the plant is fully supported by other witnesses,including thoseof Respondent0 On cross-examination,Bond elaborated on this slightly,testifying that he told Schoenhe was already working, that he had "just taken a few seconds out to get a cup ofcoffee," and that he (Bond) "already was working" and "for crying out loud . .allthe guys in the shop drink coffee on the job . . . you should know that." Bond fur-ther testified that it has always been the practice in the plant for employees to obtaincoffee at the coffee machine without restriction,even apart from the officially scheduledcoffee break,so long as not overdone.In this, as shown below,Bond is fully supportedby other witnesses,including Respondent'smanagerial and supervisory personnelFur-thermore,Bond's conduct regarding coffee on the morning of April 6 was not essentiallydifferent from the habitus of other plant employees(including Schoen when he was arank-and-filer)on other days, with no indication or claim of any disciplinary reactionfrom Respondent on any other occasion or toward any other employee84 Bond's explanation for asking this questionwas that onprior occasions when Schoenhad had disagreements with him, Schoen had invariably returned with Pate or had senthim to Pate;and that on this occasion Bond merely assumed Schoen had again promptlyreported him to Pate.°On cross-examination,Bond testified that after reporting at his work place he spenta total of about 15 or 20 minutes in repairing and obtaining equipment,as describedabove, and about 35 minutes at work.He was fired by Schoen around 8.40 or 8.45 Itwas Schoen also who had fired Fetzer on November 5, 1963Schoen testified that Fetzerand Bond were the only two employees he had fired since becoming a supervisor206-446-66-vol. 154-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had been fired, requesting a letter giving the reason. Pate said he would send himsuch a letter in a few days.He never received any letter.Respondent's version of the discharge of Bond is as follows. Schoen testified thaton April 6 Bond reported for work a half-hour late and Schoen assigned him towelding bearings on a bucket"A little while later" he saw Bond with a cup ofcoffee in his hand, but "not a thing" in the way of work "done as of up to yet." Ondirect examination, Schoen testifiedI says, "Lyle, aren't you going to go to work9" "Yes, I am going to work " Alittlewhile later I come there, Lyle is standing with a cup of coffee in his hand,not one bit of weld was on the bucket yet. I said, "Lyle, won't you please go towork?"And he just looked at me. I said, "What are you doing9" He said,"Aw, you haven't got any sense " I walked away from him because I was gettinga little angry by that time, and I came back, and he still wasn't working, andI came back and I fired him .... The man did not do one bit of work. Therewas no work to be seen .... There was one little bar that he did a little chamfer-ing in, from that length of time, 7.30 in the morning on, he did absolutely nothingbut stand around with a cup of coffee in his hand, and chew the rag with Casey[Grams] .... Between 7.30 and 9.20 . . . It was a long length of time, theguy didn't do anything during the time he was there . . . . Between 7.30 and8.40. .. Approximately 8:40.... I came up to Lyle Bond and I said, "Youhaven't done anything yet . . .You are fired.Get out of here."He said"Good," [with] a very happy, silly look.Itwill have been noted, among other things, that Schoen's version on his directexamination omits mention of the difficulties Bond was having with the equipmentthatmorning.On cross-examination, however, Schoen-describing this date asFriday, April 3-testified that when Bond got to work at 7.30 and reported to him,Schoen did not ask him why he was late but Bond "started to tell me why" and heassigned Bond to complete a welding job which somebody else had not completed.Schoen conceded that the welder would have to employ gloves, helmet, and equipmentfor this purpose, and that on this particular piece of equipment there was a reinforc-ing plate or stress plate which, in order to fit over the weld, might require chamferingon the weld location radius to the right size with a torch.Also under cross-examination Schoen conceded that Bond had told him that the stress plate on thisjob required more chamfering.66Then asked, on cross-examination, whether Bondhad also told him that he had to replace a defective ground cable or plate on theground wire from the welder to the bucket, Schoen's answer was, "He might have ...but that is not his job ... we have a maintenance man to do that for us ...."; 67 andin rapid succession Schoen then said that Bond did not make "that statement," andthen that he did not remember whether Bond said it.Also on cross-examination,Schoen finally conceded that when he returned and saw Bond with coffee, Bond didindeed tell him that he "had started to work" and that he "had to chamfer the bar."After testifying repeatedly that as of this time Bond had done no work and "had notstarted the job," 68 Schoen then conceded that as of this time Bond had in fact alreadychamfered the bar (in addition to telling Schoen that the welding equipment neededrepair or replacement).Also according to Schoen on cross-examination, when hereturned 15 minutes later and saw Bond still drinking coffee, Schoen did not know-or apparently try to ascertain-whether by this time the welding equipment wasoperable or whether anything had been done to make it operable.69Pate had little to add to the foregoing, but the little he did add is of interest inassessing the comparative weight and credibility of the conflicting versions. and themore basic issue as to the bona-fides of Respondent's contention that it dischargedBond for nondiscriminatory reasons.To begin with, asked (of course in relationshipto the rancorous episode of April 3 between Rose andBond)whether Earle Rose, Jr ,had mentioned Bond to him (Plant Superintendent Pate) within a week prior to hisApril 6 discharge, Pate's first reply was, "I see Mr. Earle Rose very seldom," and he08According to Schoen, this would take 11, minutes "at the most."87 Schoen did not deny that the need for such equipment repairs or replacement would,however-regardless of by whom done-delay the worker's operations68 Respondent's witness Ogle testified that on the morning in question (April 6), al-though he saw Casey Grams and Bond talking "by the bucket," he saw them both work-ing-"I seen them work"-and that he did not see Bond with any coffee in his hand butonly with a welding ironThere is no indication that Grams was in any way dis-ciplined ; nor was he produced to testify.°BAlso on cross-examination, Schoen testified that beforehe discharged Bond he went tothe office and spoke to Pate and Kollentz, who consulted an attorney. THE ROSE COMPANY259then added, "he [Earle Rose] did not speak to me about Mr. Bond or anybody," nordid Donald Rose, but then Pate promptly further added,"No, not that I recall" and"I don'trecall talking to anybody in regards to Mr. Bond outside of Mr. Schoen."Asked on direct examination whether he was "aware"of Bond's discharge or termina-tion in April,Pate's answer was, "It was brought to my attention,yes," and that hehad received a report about Bond from Schoen"a day or two before"April 6 and hadtold Schoen"to take care of it himself."On cross-examination,Pate testified that itwas his(Pate's) decision on April 6 to discharge Bond since"Mr. Schoen didn't haveit in his power to discharge any body at that time."Ample comment has already been made about the testimonial quality of Schoenand Pate, to render unnecessary a further particularization of the conflicts and inter-nal inconsistencies in their testimony as to the events of April 6. I find Schoen's ver-sion of the events ofApril6, as given on his direct examination,to be essentiallyincredible.I credit Bond's denial that he ever made the remark ascribed to him bySchoen about Schoen not having any sense. The making of such a remark by Bond,and his indulging in the behavior described by Schoen,under the total circumstancesof the existing situation, would be incomprehensible,and upon the entire record,including demeanor comparisons,I credit Bond's version of the events of April 6.After careful analysis of the entire record, with the myriad of factual facets andincalculable reflections and cross-reflections educed through skillful litigation by ablecounsel, there is no real doubt in my mind that it was not Bond's"dogging" his workbut rather his dogged persistence in leading his fellow employees in their attempts toexercise their rights under the Act,and immediately and most specifically his ran-corous encounter with his boss, Earle Rose,Jr.,while handbilling on Friday afternoon,April 3-as described by Bond and in no way disputed by Respondent-which causedhis discharge on Monday morning,April 6.Viewed,as it realistically must be,withinthe matrix of the surrounding events(see appended Chronology)of which it was apart, and considering Earle Rose'sundisputed reaction to the April 3 handbillingepisode as evidenced by his actions and words,the coincidence between his angryreaction to the April 3 episode and the immediately ensuing April 6 discharge is toogreat to ignore,particularly when the inferences to which it inevitably gives rise havenot been dispelled by the proof adducedIgnoring the coincidence between theApril 3 handbilling episode 70 and the April 6 discharge,Respondent contends thatBond was discharged because of his poor"production" and specifically his actionsand inattention to work on April 6.Although I ani far from persuaded that Bond's"production"was as poor or his inattention to work as serious as is now claimed, Iam wholly unconvinced that these factors or either of them were the real reason forhis summary discharge.It is, of course,settled, that where discriminatory reasonscombine with other reasons to bring about a discharge,the discharge will be regardedas discriminatory and therefore illegal under the Act.71To begin with, the substantial credible evidence-including the length of Bond'semployment,the raises he received,Respondent'sutilization of him as an instructorof other welders,and as recently as January,1964, Earle Rose's indication of his can-didacy as a welding foreman-indicates that the quality of Bond's work was notunacceptable to RespondentIndeed-excepting the contrary testimony of Schoen,who was hardly unbiased toward Bond,and who was contradicted by Pate-Respond-ent'switnesses largely so conceded, and Respondent in its brief indicates no issue israised concerning this.With regard to Respondent's contention as to Bond's alleged poor "production,"the testimony adduced in support thereof was vague,equivocal, conclusory,and con-flicting.Itwas not of a character calculated to persuade,viewed against the total70 Since Respondent makes no claim that any insouciant,disrespectful,or improper be-havior on Bond's part toward Rose caused the discharge,it is unnecessary to deal there-with.It isnot illegal for an employee,at least within the bounds of reasonably ac-ceptable behavior(measured in terms including any possibly provocative stimulus orcounterbehavior), to point out or explain to his employer that he is exercising rightssecured underthe Act.Cf.Latex Industries, Incorporated,132 NLRB 1. All circum-stances considered,there is no proof that Bond'sactions or words on the describedoccasion were beyond the pale, nor is his discharge predicated or defended upon suchground71 See,e.g,Nachman Corp.v.N LR B.,337 F. 2d 421(C.A.7) ; N.L.R.Bv.WestSideCarpet CleaningCo.,329F. 2d 758,761 (C.A. 6) ; NL R.B v. Great Eastern ColorLithographic Corp,309 F. 2d 352,355 (C A 2),certdenied 373 U S 950;N.L R B. v.JamestownSterlingCorp,211 F. 2d 725, 726 (CA 2). That thiswould be true evenin the case of a "dissident and annoying employee,"seeDuo-Bed Corp. v.N.L R B.,337F. 2d 850, 851(C A. 10). 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackground of the entire caseFurthermore, no facts were adduced to establish thatother employees doing the same type of work as Bond were discharged for "produc-tion" as poor as Bond's allegedly was, nor that the "production" of other employeesretained in its employ was not just as poor as, or poorer than, that of Bond. Although,to be sure, various witnesses testified in general, conclusory terms that Bond was intheir opinion "slow," at least sometimes, this is vague talk as distinguished from thefactually definitive demonstration which may be made by producing actual produc-tion records and data in order to derive a factual norm, against which a givenemployee's production may be measured or compared to establish the presence orabsence of significant deviation.Respondent's witness Van Ryzin indicated in histestimony that precise timecard records were maintained on job orders performed foraccounting and billing purposes.Under these circumstances, considering Respond-ent's unexplained failure to produce such records or a factual resume or analyticalcompendium thereof, at the hearing, the assumption would be unjustified that ifthose records had been produced they would have supported Respondent's conten-tions regarding Bond's productivity level. It is further to be noted that out of theentire period of Bond's employment only a very few specific days of allegedly poorproduction on his part were attempted to be established by Respondent.Althougha few such days would not appear necessarily to be unusual, considering the totalspan of time involved, nevertheless they were satisfactorily and credibly accountedfor by Bond, as recounted above. In my opinion, they would not have resulted in thedrastic personnel measures taken against him by Respondent unless they masked dis-criminatory intentions.Although Respondent now contends Bond's performancehad been extremely unsatisfactory in various respects, including what would seem to.be the overwhelmingly important aspect in a nonprofessional factory worker of"production," the fact is that he was kept on the payroll for a considerable lengthof time and was given raises.The circumstance that in Respondent's estimationBond's "work apparently became intolerable only after [he] had joined the union"isa circumstance properly to be consideredin determiningthe true reason for hissuspension and discharge.N.L R.B v. Elias Bros. Big Boy, Inc , et al.,325 F 2d360, 366 (C.A. 6). It seems improbable that if Bond's "production" was consistentlyas bad as Respondent now vaguely claims it to have been, he would not have beendischarged or other adverse personnel action taken against him at some time beforehe sought to exercise, and led his fellow employees in seeking to exercise, rightsguaranteed to employees under the Act.72Much is now also sought to be made of Bond's coffee drinking and conversationalhabits, as indicia of inattentiveness to work.As to this, it need merely be said thatthere is no indication that Bond was the only coffee drinker or talker in the plant,or that he exceeded any established or understood standards or limitationsin eitherof these respects.On the contrary, the evidence is overwhelming that coffee drink-ing, apart from official coffee break time, by employees was open and widespreadif not universal, to Respondent's knowledge and utilizing the coffee machinery pro-vided by Respondent itself.As Pate himself testified, "They [employees] are freeto go up and have coffee any time during the day. There are no scheduled hoursfor it, but an abuse of the privilege, of course, would dispense with the [coffeemachine] dispenser "Foreman Schultz agreed that the entire matter of coffee drink-ing at the plant was "kind of a loose practice," permissible "at anytime." It has notbeen established by substantial credible evidence thatBond onApril 6, 1964, or anyother occasion violated or abused any plant rule, policy, or practice in this regard,and I find that he did not.73Nor is there any proof that Bond did an undue,unusual,72 Cf.Nachman Corp v N.L.R.B.,337 F. 2d 421 (C A.7) ; N.L.R.B. v. Electric CityDyeing Co.,178 F. 2d 980, 983 (C A 3)73 In making this finding,I am mindful of the testimony of Respondent's unimpressivewitness,Paras, a peripatetic or episodic welder with employment punctuated over aperiod of 10 years, who testified that after the October 8, 1963, election he noticed Bondwalking past Paras' work area "a good 15, 20 times . . . just about every day " Par-ticularly in the light of his other testimonial productions as observed, itmaybe doubtedwhether Paras' alleged recollection represents anything like an accurate count.Further-more, in the absence of proof to the contrary,there is no reason for doubting that justas Paras' work requited him to walk past Bond's work area-as Paras testified, "It Igot to find fifteen parts, I'll take fifteen walks . . . If I'm looking for fifteen, twentydifferent parts and I can't find them,yes [I'll take 15, 20 walks a day]"-Bond's worklikewise required him to walk past Paras'work area,accounting for some if not all ofthe allegedly observed passings-by or supposed meanderings of BondMoreover, as amatter of simple arithmetic,subtraction of two passings-by for reporting to and leav- THE ROSE COMPANY261or unreasonable amount of talking on the job, nor that he was ever disciplined orwarned about it. Since the punishment of summary discharge meted out to Bondseems in any event disproportionate to the alleged offense, suspicion would appearto be justified as to whether it really was punishment for that offense rather than forsome other, more substantial offense in his employer's eyes, namely, his persistentunion activity and specifically his encounter with boss Earle Rose, Jr., at the end ofwork on Friday.With regard to Bond's "attitude" toward Schoen on the morning of his discharge,it is necessary that this be evaluated in terms of credibility determinations hereinmade, and also Schoen's attitude toward Bond. I have already indicated that oncredibility lines I accept Bond's, rather than Schoen's, version of the events of thatmorning. In this connection, it is again noted that Respondent's own witness Ogletestified that he observed Bond working that morning.Even aside from what I amimpelled to regard as clearly preponderant credibility weight in favor of Bond, thelatter's responses to Schoen on April 6 on the subject of coffee should in fairness beevaluated in terms of what appears to have been Schoen's provocative and nagging,hard-riding attitude toward Bond, against whom he avowedly entertained a long-smoldering hostility because of his union views.Furthermore, since the incident asdescribed and here found would hardly have merited discharge in any event, theinference is strongly suggested that the summary discharge-early Monday morning,following on the heels of Bond's handbilling encounter with Earle Rose late Fridayafternoon-was upon a manufactured pretext 74Taken in totality, the evidence relating to Bond persuades me that the real reasonhe was discharged on April 6 was that his persistent leadership of the union organizingdrive in the plant was a continuing thorn in Respondent's side which the precedingworkday afternoon just pricked Earle Rose too hard.To begin with, Bond hadstarted the unionization effort.Bond pursued the unionization effort over Respond-ent's open, bitter opposition.Bond rallied the unionization effort even after theUnion's defeat in the election of October 8, 1963.Bond's disciplinary suspensionon February 14, 1964, occurred the very next day after the Board's Hearing Officerissued his report on the hearing (at which Bond had testified against Respondent)on the Union's objections to that election, sustaining the objections and recommend-ing that a new election be held.After his return to the plant from that suspension,on February 20, Bond refrained from handbilling until Friday, April 3. It was duringhis resumption of handbilling at the end of that afternoon, April 3, that Bond experi-enced the violent anger of Earle Rose, as describedAnd it was about an hour afterhe came to work on the following Monday morning that Bond was summarilydischargedIn view of the chronology of events considered in the light shed by the entirerecord, I am unable to subscribe to the view that Respondent's suspension and dis-charge of Bond were merely coincidental to the union organizational activities whichwere occurring.Rather, as I believe and find, it was those activities and eventsing work, two for lunch, and two for each of even only two coffee breaks, would aloneaccount for eight passings-by, not to mention the possibility that Bond might occasionallyhave taken a drink or visited the toilet for what may be assumed to have been the usualpurposes.Also, it seems unlikely that Paras could remember this with any degree ofprecision after a year.On the subject of the much-discussed "coffee breaks"-both"official" and "unofficial," or formal and informal-herein, Paras also agreed that he aswell as "everybody" else leaves his work station and machine for coffee in addition toregular ("official") coffee break time[s], without adverse action or reprimand by theEmployerParas further testified-in effect corroborating Bond-that with regard tocoffee obtained by employees during unofficial coffee break time, some (including Bond attimes with others) drink it at the machine, while others take it back to their work places ;and that Paras himself takes the coffee back to where he works, as is the general rule,since the coffee is too hot to drink as dispensed by the machine.I also am unable to ascribe significance to the testimony of Respondent's witness Ogle,that Bond appeared to be urging him to slow down in his workThe testimony on this isnot unequivocal, a credibly different light is thrown upon it by Bond, and this was notthe reason for Bond's dischargeSeach for or dredging-up of assorted freshly discovered,supposed derelictions on the part of a discharged employee is sometimes suggestive ofan attempt to justify a discharge which has already taken place or been decided uponfor unjustifiable reasons, such as union organizational activities.Cf.N L R B. v. ChicagoApparatus Company,116 F. 2d 753 (C A. 7).74CfThor Power Toot Company,148 NLRB 1379;Kohler Co.,148 NLRB 1434;Bur-lington Industries, Inc., VintonWeaving Company Plant,144NLRB 245 and 144NLRB 272. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich brought about the suspension and discharge of Bond, the leader of the unioni-zation effort in the plant over Respondent's bitter opposition.Earle Rose testifiedthat in one of his preelection speeches to his assembled employees he had remarkedthat he had "learned an awful lot"from Bond"that I wouldn't soon forget";and that"I considered the Rose Company a family unit ... we have lived together for twelveyears and we are starting to get a nice little company going here ... I don't thinkwe need any outsiders from Detroit coming over here now that we have a successfullittle company to try and tell us how to run it." 75As has aptly been observed,.where the discharge in question involves the `key' employee in an organizationaldrive, itmay supply shape and substance to otherwise equivocal circumstances."N.L R B. v. Davidson Rubber Co,305 F. 2d 166, 169 (C.A. 1). See alsoN.L R.B.v.W. C. Nabors, d/b/a W. C. Nabors Company,196 F. 2d 272, 275-276 (C A. 5),cert. denied 344 U.S. 865And "The abruptness of a discharge and its timing arepersuasive evidence as to motivation."N.L.R.B. v. Montgomery Ward & Co., Inc,242 F. 2d 497, 502 (C.A. 2), cert. denied 355 U S. 829. See also EAnthony & Sons,Inc. v N.L R,B.,163 F. 2d 22 (C.A.D.C.), cert. denied 332 U.S. 773.I find that, as alleged in paragraph VIII of the complaint, Respondent on Febru-ary 14, 1964 (effective February 17-19, 1964), suspended and on April 6, 1964,discharged Lyle Bond from his employment because of his union sympathy, member-ship, and activities in violation of Section 8 (a) (3) and (1) of the Act.76With Bond's discharge, the cemetery plot-gravestones sign displayed in the plant,with the gravestone-in-chief for the Union and smaller gravestones for each of theunion committeemen(Stergar, Bond,Wegher, and Feinas),thus turned out to bea rather remarkable prognostication of the employment demise of the leaders of theunion movement in Respondent'splant.77Respondent denies responsibility for orconnection with the gravestones sign, as do its supervisors and Schoen and Schubert.Accepting these disclaimersarguendoat face value, this would then seem to indicatethe uncanny accuracy of the feeling among the rank-and-file employees as to thefate to befall those who sought to lead Respondent'semployees in assertion andexercise of rights guaranteed under the ActIf Respondent's contention that any connection between Bond's suspension anddischarge(and their timing)and his union activities were merely coincidental taxesmy credulity, as I have indicated it does, the contention that Respondents' dischargeand other adverse personnel actions against all of the foregoing employees (Oresnik,Fetzer, Stergar, and Wilder, as well as Bond) were also merely coincidental andtotally unconnected with their union activities,places an even greater strain uponmy credulity.None of these employees was established to have had an adverse75 In its posthearing brief, Respondent candidly avers:"We [Respondent]make nopretense about being lily white or Simon pure...The heart of this case thinsaround the discharge of Lyle Bond-no question about it "78Paragraph VIII of the complaint further alleges that Bond's suspension and dis-charge also occurred by reason of his having given testimony under theActIf estab-lished, this would comprise a violation of Section 8(a) (4) of theAct.As shown above,Bond was one of several employees who testified adversely to Respondent before theBoard'sHearing Officer in January 1964 in support of the Union's objections to the elec-tion of October 8, 1963.Although suspicion is justified that Bond's so testifying mayhave played a role in his suspension and discharge,nevertheless, upon the record presented,inmy opinion, this allegation has not been established by substantial evidence and afinding against Respondent in this respect would be speculativeThis allegation of thecomplaint should accordingly, in my view, be dismissed77 Insofar asWegher was concerned-characterized by Donald Rose as '-a very goodworker" when"he decided to leave us"-be left following such expressions to him byEarle Rose,"pound[ing] his fists...and point[ing] to the door,"as"Billy [Wegheri,you'll be out...youdon't really think the Union is going to get in tomorrow" .Are you going to be able to face us tomorrow when you come in to work and after youlose,are you going to be able to face everybody here'' . . . I wouldn't if I were you . . .I hope you like it at the next place you work at better than you do here "Weulier thenleft a few days after the Union lost the October 8 election.Of the four gravestonedesignees, only Feinas was still employed at the plant as of the time of the instanthearing, the two primary leaders of union activity (Bond and Stergar) having beendischarged and the third,Wegher, having left when he saw the handwriting on the wallThat Feinas,a lesser figure,was not also discharged as of the date of this hearing isnot of determinative significance here.The fact that an employer does not weed outevery last union adherent does not disprove the employer's discriminatory motivation inridding himself of other union adherents.Cf.Nachman Corp. v. N L.R.B.,337 F. 2d421 (C A. 7). THE ROSE COMPANY263employment history prior to his engaging in protected concerted activity; that eachof these union organizing committeemen should for the assortment of alleged non-discriminatory reasons here advanced,be discharged or otherwise disciplined, afterhe commenced to lead fellow employees in an attempt to exercise employee rightsunder the Act, seems unlikely.78In the context of Respondent's avowed,bitter hos-tility to the Union, and Respondent'sother unfair labor practices,such quintuplecoincidence does not square with probability and simply does not "stand underscrutiny."(N.L R.B. v. Thomas W. Dant, Robert E. Dan!, et al., d/b/a Dant &Russell, Ltd.,207 F. 2d 165,167 (C.A. 9),and cases cited.)C.Miscellaneous interference,restraint,and coercion1.SurveillanceThe amended complaint alleges that on or about April 3, 1964,Earle and DonaldRose engaged in surveillance of employees'union activities.This refers to the actionsof Earle and Donald Rose in connection with Bond's handbilling outside of the plantgate on April 3,which has already been described.Itwill be recalled that the uncontradicted credible evidence established that inaddition to the rancorous encounter of Bond with Earle Rose on the occasion in ques-tion,Earle Rose stood next to or near Bond for about 20 to 25 minutes, observingthe incoming employees at the change of shift who accepted handbills from Bond,and also that Earle Rose instructed his brother Donald to"Be sure to make a notethat we are going to need a couple of chippers and grinders next week when we layoff all the welders,"whereupon Donald Rose made written notes.Femas also testi-fied credibly and without contradiction that on this occasion he heard Earle Rose say,"Next week we are going to start laying off around here."Whether these remarkswere intended to refer to the handbillers or to the employees who accepted the hand-bills,or to both,isbeside the point.What is not beside the point, however, is thequestion of the possibly coercive or intimidating effect upon employees who wereoffered handbills,of their two chief bosses standing there, one taking notes.Bond'stestimony is uncontradicted that an incoming employee, after taking in the picture,refused to take a handbill.Although it is probably true that the Roses could have observed the handbillingactivity,and made note of who were accepting handbills, from the nearby plantbuilding, this would not have had the inhibitive and coercive effect upon the employ-ees that their more direct,open, and avowed surveillance may reasonably be deemedto have been calculated to have. It cannot be assumed that the two Roses acted asthey did, for the exact time that they did, in the precise place where they elected toposition themselves,without purpose.The purpose could, it would seem,only havebeen to observe while making visibly obvious to their incoming employees theirpresence and the message it plainly carried.Particularly against the background ofRespondent's open hostility to the Union,which it made no attempt to conceal fromits employees,the watchful presence of its two principals-itself indicative of theimportance attached by them to what was going on-was calculated to suggest totakers of the handbills that they were under scrutiny and might be marked men.Itwould seem that at the very least such close scrutiny was calculated to cool ifnot "chill"79 the ardor of the aspirations of Respondent'semployees to exerciserights guaranteed to them by Congress under the Act.I find that, as alleged in paragraph V(j) of the amended complaint,Respondentengaged in surveillance of employees'union activities in violation of Section 8(a)(1)of the Act.so2.Public vilification of employee for engaging in protectedconcertedactivityThe complaint alleges that,in further violation of Section 8(a)( I), Earle Rose, Jr.,on or aboutApril 3, 1964,vilified an employee in the presence of other employeesfor engaging in union activities.78Cf.N L R B. v. Halsey Taylor Co ,342 F. 2d 406 (CA 6).70 Cf.Harlan,J., in N.LR.B. v. Darlington Manufactnrniq Convpany,380 U S. 26380 CfR.E.D.M.Corporation,149 NLRB 1029 ;Hunt Electronics Company,146 NLRB1928;Bannon Mills,Inc,146 NLRB 611;GordonMills,Inc,145 NLRB 883 ;The TripleAAA Water Co.,142 NLRB 803. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDThis also refers to the handbilling episode of April 3, involving Earle Rose'sdescribed actions toward Bond.As already indicated, Rose's actions and words onthe occasion in question, as credibly narrated by Bond, were uncontradicted.ThatRose's menacing actions were observed and his words heard in part 81 by at leastFeinas and Fetzer was likewise uncontradicted. I do not believe it can reasonablybe doubted that infuriated employer display such as here occurred is calculated tohave not only a directly intimidatory effect upon the employee at whom it is directed,but also an inhibitory and coercive effect upon other employees who observe or aretold about itI find that, as alleged in paragraph V(g) of the complaint, on April 3, 1964, EarleRose, Jr., vilified Respondent's employee Lyle Bond in the presence of other employ-ees because Bond was engaged in protected activities on behalf of the Union; andthat Respondent thereby intimidated, restrained, and coerced employees in the exer-cise of rights guaranteed by Section 7, in violation of Section 8(a)(1) of the Act.3Promises of benefits for abstaining from protected concerted activityThe amended complaint further alleges that on or about September 2 and 16 andOctober 7 and 14, 1963, Respondent promised and granted wage increases to employ-ees for refraining from union or concerted activity or union support.Richard Feinas, who began working for Respondent in January 1959 and was stillin its employ as a setupman and welder at the time of the hearing herein, testifiedthat on October 14, 1963, about a week after the election of October 8 which theUnion had lost, he was approached by Donald Rose, who remarked on the lost elec-tion, asked Feinas what benefits the employees thought they would get out of a union,and stated that the employees "will never succeed" in getting the shop unionized andthat "it doesn't pay to continue trying ...." Several days prior to this (October 11,1963), the Union had filed objections to the election, indicating it was seeking a newelectionAbout a week after Rose's remarks to him, Feinas, according to his testi-mony, was told on or about October 21 by Pate, who was observing him welding,"That's pretty good welding."Feinas agreed, pointing out that he had been workingthere for 5 years.Pate referred to the fact that Feinas was "on the [Union] orga-nizing committee" and that if Feinas "took the union button off maybe [you] wouldbe making more money."When Feinas said he should have been making about ahalf dollar more an hour, Pate said that "if [you] would take the union button off[you] might be making that much more." Feinas told Pate, "If I take the union but-ton off in order to get that much money, [you] could keep the half dollar, I [don't]want any raise."Feinas characterized Pate as being serious when he made the fore-going remarksSince then, Feinas has continued to wear the union button and hisjob and wages have remained unchanged.Pate denied telling Feinas he might make more money if he took his union buttonoffHowever, he conceded that he had "needled" Feinas about it-"To the best ofmy recollection, I was kidding him about the color, that it wasn't loud enough."I was extremely favorably impressed by the testimonial demeanor of Feinas, who,it is to be remembered, in a sense testified contrary to his own interest since, beingstill in Respondent's employ, such testimony could invite retaliation. I have alreadycommented upon Pate's quality as a witness, and the nature of his alleged recollectionof his conversation with Feinas will have been noted. I do not believe that Feinasfabricated the conversation he testified he had with Pate, as recounted above, andI credit his version thereof. I accordingly find that Respondent thereby, throughPlant Superintendent Pate on or about October 21, 1963, offered or held out theprospect of a wage increase to employee Richard Feinas if he would stop supportingthe Union, as alleged in paragraph V (h) of the amended complaint, in violation ofSection 8(a)( I) of the Act.The allegations of paragraph V(c) of the complaint regarding promises byRespondent to its employees on or about September 2 and 16 and October 7, 1963,of wage increases to induce nonsupport of the Union, have not been establishedAsto the further allegation therein that on one or more of those dates Respondentgranted such wage increases for the same purpose, Respondent's former employee'George Fetzer testified that he received a 10 cent hourly wage increase from Pateabout a week and a half before the October 8, 1963, election, Pate then telling himft Although the proof does not establish that the reviling epithets employed by Rosetoward Bond were overheard by Feinas or Fetzer,Rose's belligerently menacing actionstoward Bond were observed by them, and some of his other words were heard.Whatwas observed and overheard by these employees was sufficient to convey to them a clearpicture of the employer's intense displeasure and the flavor of the situation. THE ROSE COMPANY265that he "appreciated the good work I was doing."However, on cross-examinationFetzer admitted that this raise was at his request, which he had made to Pate inJune 1963 (i.e., prior to the inception of the union petition), at which time Pate hadpromised it to him if he increased his production and versatility; and that when hereceived the raise, around mid-September, Pate told him it was because of hisimproved attendance, work attitude, versatility, time since last rate, good job on frontaxles, and because he had proved he could do three different kinds of welding. Con-sidering the foregoing, the large number of employees in the plant, and the absenceof any substantial evidentiary basis for inferring that Fetzer was singled out for thisraise in order to dissuade him from union activity, I find that it has not been estab-lished that Respondent granted wage increases to its employees to induce them torefrain from union or concerted activity, assistance, or support.The allegation tothat effect in paragraph V(c) of the complaint should therefore also be dismissed.824.Threats of detriments and reprisals for engaging in protectedconcerted activityVarious paragraphs of the complaint additionally allege that on various dates fromJuly 8, 1963, to April 3, 1964, Respondent through Earle Rose, Jr., Pate, and Schultz,threatened its employees with discharge or loss of jobs or benefits for union member-ship, activity, or support, or if the Union won the election.It will be recalled that following Respondent's confiscation of Bond's union petitionnotebook and its return thereof to Oresnik on July 3, 1963, it posted the Chudnownotice and fired Oresnik on July 8.On July 11 the Union filed its initial charge,based upon the discharge of Oresnik.On July 11, according to testimony of Wegherwhich I credit, Donald Rose told a group of employees consisting of Stergar, Wegher,and Herzog, that "if the union comes in here, we'd all be out of jobs.There wouldbe nobody even working eight hours." 83A few days later, on July 17, Pateapproached Bond at work and asked him "what is all this about the union."WhenBond said he "really didn't know," Pate replied, "Just what do you mean, you reallydon't know . . . . I know better than that . . .Don't try to kid me."When Bondpersisted that he did not know "any more about it than you do," Pate said that theemployees were "really nuts or crazy for wanting to get a union in because .... allyou are doing is supporting these .... big union guys down town .... to make them$25,000.00 a year . . . who's paying that? .... All you guys that want to belong tothe union ... they are down there smoking those great big long black cigars whilewe have to smoke these [cigarettes] . . . . If you really want to have a union ... .I don't really have anything against unions, you understand . . . take my advice .. .form an independent union of your own just among you guys in the shop." Thefollowing week, on July 26, Pate again approached Bond, telling him, "Lyle, whatis this I hear about your still promoting the union?"When Bond denied promotingit,Pate said, "Don't b- s- me. I know better." When Bond continued todeny it, Pate said, "I know better than that, and ... let me tell you this . . . if youthink that you are going to be a steward in the union ... don't count on it becauseyou'll be on the outside looking in by then ... don't take me wrong. This isn't athreat ... But ... you better watch your step that you be outside looking in beforethe union gets in." 84On September 12, 1963, Earle Rose, Jr., addressed assemblages of each shift ofhis employees in the plant, on company time and expense.He told them 85 thatthe employees "had received a lot of Union b- s-" which he would answer.82 Respondent'smotion at the conclusion of the entire case, upon which decision wasreserved, to dismiss paragraph V (c) of the complaint as not established, is accordinglygranted in all respects other than the October 21, 1963, promise of benefit by Pate toFeinas, asto which itis denied.83 InN.L.R.B. V. Harold Miller, Herbert Charles and Milton Charles, Co-Partners,d/b/a Miller Charles & Co.,341 F. 2d 870, 873 (CA. 2), the court recently characterizedsimilar statements (there, too, coupled with suggestions to employees regarding forma-tion of an independent shop committee,as herein advanced by Pate contemporaneously)as "a threat disguised as a prediction," violative of Section 8(a)(1).$4 Pate denied these discussions and testified that he was unable to recall any conversa-tion with Bond regarding the Union.For reasons herein fully explicated in other con-nections, involving comparative memory powers and demeanor, I credit Bond.85Based upon the credited composite testimony of Earle Rose,Jr, Stergar, Bond,Wegher, and Feinas.According to Earle Rose's testimony, he made substantially thesame remarksto each shift. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDStergar remarked that the employees were now "going to get a lot of b- s-from you."Tracing his development of the business from meager beginnings, Roseasked why the employees"wanted to do such a thing as they were doing"; that he"didn't think he deserved such a thing";that the employees did not need a union andthere was no reason for them to pay union dues;that if "the Union wanted the busi-ness, he would be willing to sell it to them at a fair price";that his objectives wereto get more business,better equipment,and "make the labor of his employees easier";and that "the Union had...come in here and agitated their employees and that hewas going to put an end to the agitation by having an election which would settle theissue." 86When Stergar asked him if, in that event, he would have the election rightaway, Rose said,"I don't care about unfair labor charges,heads will roll."Rosethen spoke of "what Unions were really like," referring to a person"blinded byUnion goons who had thrown acid ... in his face."When Stergar asked him whathe was going to do about antiunionist Schubert'svicious assault on prounionistEschedor just a few hours before this speech, as a result of which Eschedor had tobe removed to the hospital,Rose's reply was that "there would be no trouble if theUnion hadn't come in here."Bond asked Rose what he had against unions.Roseasked Bond whether he was "from a union shop," "why [are you] working at theRose Company,"and "have you learned anything at the Rose Company."WhenBond stated that he had learned and that he(Bond)thought that Rose had "learneda few things from me, too,"Rose replied,"Yes, I have.And ... I'm not going toforget it,either."When Rose remarked that part-time workers were an essentialpart of the work force in the plant,Wegher pointed out that this was "because youpay them two bucks an hour."Rose stated that "if the Union would come in, thatwe'd probably all lose our jobs,and he'd probably be welding next to one of ussomeplace else."Rose remarked that he "considered The Rose Company a familyunit . . we have lived together for twelve years and we are starting to get a nicelittle company going here . . . . I don't think we need any outsiders from Detroitcoming over here now that we have a successful little company to try and tell ushow to run it."After the speech, Rose told Wegher, "... we're going to miss you."When Wegher said he was going to have this remark written down,Rose replied,"You go ahead and do that." 87On September 24, 1963, while Bond was handbilling at the plant gate after work,Earle Rose,Jr., stopped his car as he was driving in, declined a handbill profferedto him by Union Representative Gerber, and stated he already had one on his desk.After a brief pause,Rose, pointing to the sidewalk,said to Bond, "You better takegood care of that sidewalk because you are going to have to enjoy it pretty soon."Rose then drove through the gate.On October 4, 1963, a few days before the election of October 8, Earle Rose, Jr.,again addressed assemblages of his employees at the plant.On this occasion,88 hesingled out and addressed various individual employees in the audience.For exam-ple, pointing to one and addressing him by name,he said:you are an alcoholic, I have had to put up with all kinds of s-tfrom you.You wouldn'thave a job any place else .... You are lucky to be working here."'Before the Board's Hearing Officer,Respondent opposed an election and sought "thatthe petition be dismissed in that an election at this time would be premature and un-timely since the Company is undergoing a program of reorganization by which there willbe a drastic reduction in the total number of employees."(Respondent's brief toBoard'sHearing Officer, Case No. 13-RC-9584;General Counsel'sExhibit No. 4, p 1It appears,however,that the work force has increased rather than been reduced17 Since there is reason to believe Rose's remark (and a similar one made by him toWegher during the speech)was provoked by what seems to have been an impertinentobservationmade by Wegher during Rose'sspeech-when Rose had stated of himselfthat he had "lied and cheated"to get where he was at,Wegher had interjected, "Youstilldo"-I do not regard this particular remark by Rose to Wegher as being a dis-criminatorily motivated threat of discharge,but rather as a more or less natural reactionunder the circumstances.I so find,even though it may well be that Wegher's tart interjec-tion(as well perhaps,as Stergar's indelicate heckle quoted above,echoing Rose's own in-troductory remark to his employees on September 12) may have been triggered byRespondent's seemingly uncompromising hostility to the principle of collective bargainingand the exercise by its employees of their lawful rights under the Act.88Based upon the credited composite testimony of Earle Rose,Jr , Stergar,and Bond. THE ROSE COMPANY267Rose waited for a response from,who did not respond.Turning to anotheremployee, Rose said to him:You were too old elsewhere,weren't you9You couldn'tget a job no placebecause of your age, but you got a job here. Isn't that right, Charlie?Charlie shook his head to agree.Rose publicly reminded another employee that hehad assisted him financially during illness:when you had no prospects at all, and wasn't it papa, wasn't it Earle Rosewho came and brought you this check at this time? And didn'tyou and yourwife cry, you didn't expect this, you didn'tknow this?The employee agreed this was true.Rose addressed several others in this fashion,stating that they could not obtain jobs elsewhere.He then said that "what the unionwas doing to him" was "really hurting him,"so that he and his wife were unable tosleep,but that his wife had told him "that his employees were loyal and he shouldn'tdoubt them. . . .And . . . now that he was face to face looking at his employeesthat he should have every confidence in them, that the union wasn't going to get anyvotes ...."Continuing, Rose told the employees that:. the customers had become concerned,they had seen all this agitation andheard about it, and that the customers had inquired about the Union and he[Rose] had assured the customers that they had nothing to worry about, theywere going to defeat the Union,but nevertheless,the customers told him thatif the Union gets in, they will have to put their orders elsewhere.89After indicating that he would never agree to a union shop or to a dues checkoff, andthat if the Union won the election he would just talk for months without agreeing,Rose added that as a result of all this the plant could be down and he himself out,and that he.... will be the foreman at the next shop or maybe he will be the welder in thenext plant because this plant will be out of business when the Union gets in....you vote with your right hand no, and that way you will have your jobs.Also, that "if you vote the union in ... it's going to cost all of us our jobs."On October 7, 1963-the day before the union election-around 6:20 p.m., EarleRose walked through the plant telling employees to use the right hand to "Vote no"the next day.When he reached Wegher's work place, the latter asked him whetherhe was going to tell him also to vote no. Pounding his fists and pointing to the door,Rose said,"Gilly [Wegher],you'll be out....Are you going to be able to face ustomorrow when you come to work and after you lose ....?"Wegher replied, "Sure,I'll still have a job and I don't see why I shouldn'tcome in."Rose said,"Well, Iwouldn't if I were you. . . .I hope you like it at the next place you work at betterthan you do here "Bond'sexperience when he resumed handbilling on April 3, 1964, has alreadybeen described in detail.It is unnecessary to repeat Earle Rose's angry reaction,including his scarcely veiled statements indicating Bond's discharge was imminent,as indeed it turned out to beParticularly when considered in the totality of the events touched off by Bond'sunion petition of July 3,1963,it is reasonably clear that on various dates from onor about July 11, 1963,to April 3, 1964, as detailed above, Respondent through itsmanagerial and supervisory personnel threatened its employees with discharge, jobloss, and loss of economic benefits in the event of continued union membership,activity, or support, or in the event of union success in the election,substantially asalleged in paragraphsV(b), V(f),and V(d) of the complaint,in violation of Sec-tion 8(a) (1) of the Act.90I so find.5.Threats of refusal to negotiate in good faith with Union if it won electionThe complaint also alleges that on or about October 4, 1963, Respondent throughEarle Rose, Jr., threatened its employees that if the Union won the election Respond-ent would refuse to negotiate in good faith with the Union.&' It was not credibly established that such consequences ensued or that there was anyreal factual basis for indicating they would ensue00 CfNebraska Bag Company and Robert H. Silver, etc., d/b/a Nebraska Bag Process-ing Company,122 NLRB 654. Cf. alsoStorkline Corporation,135 NLRB 1146;R. D.Cole Manufacturing Company,133 NLRB 1287 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his speech to Respondent's assembled employees on October 4, 1963, shortlybefore the October 8 election, Earle Rose, Jr., told them that:... there will never be aunionshop at the Rose Company; there will never bea [union dues] checkoff system at the Rose Company; if a union does get in... that only means I'm going to have to go down to the Central YMCA andnegotiate with these outsiders for two or three months and when the talks breakdown . , . then the union's going to say strike .... I'm going to tell you guyssomething.As long as the Rose Company is in business . . . any man whowants to work can come in the Rose Company and work, and any man whowants to stand out on the picket line and strike can stand there and strike ...if you vote the unionin . . . it's goingto cost all of us our jobs .... [I] mightvery possibly be [y]our foreman at the next place [you] work[ed] or [I] mighteven be just the guy welding next to [you] 91On the same day as he made these remarks to his assembled employees, October 4,1963, Earle Rose, Jr., also wrote them a letter in which, soliciting their rejectionof the Union in the election of October 8, among other things he reminded theemployees that "I would never agree to a union shop" or to a checkoff.Through these statements to its employees, obviously intended to be taken seri-ously and to influence their vote in the upcoming election, Respondent announced amind closed to bargaining on the subject of union security (union shop), an impor-tantmandatory subject of collective bargaining.Through its indication of inten-tion to bargain for monthsuntila breakdown in talks occurred, Respondent evi-denced its disdain for the process of collective bargaining.These statements werecalculated to present to the employees a picture of the futility of their unionizationalefforts through putting it to them bluntly that even if the Union won the electionRespondent would merely go through the motions of bargaining but would neveragree or even consider altering its fixed position on key required bargaining issues-The coercive intent and effect of such announced predetermifiations not to deal oragree are apparent and have repeatedly been condemned 92 Particularly in thecontext of the other events taking place in this factory since the outset of the01 As credibly recounted by Bond and in susbtantial essence corroborated by StergarEarle Rose conceded at the hearing that he told his assembled employees on October 4that a "union shop" or a "closed shop" is"something I just don't believe in" ; that al-though he uses the expressions"closed shop"and "union shop"interchangeably, "in myspeech,I used Union shop, because Counsel advised me to use the words Union shop andnot closed shop";that he told his employees that he "would never have a [union] shopat the Rose Company";that he told them that"anybody that doesn'twant to belong toa Union does not have to belong to the Union for the privilege of working at the RoseCompany.They can work, if they want,without being forced to join a Union . . .This is not going to be one of the requisites to work at the Rose Company" ;and thathe told them they would"never have a check off system,"and that "I didn't believe inthe check off system,that any man should have to pay for the right to work " Rose alsoconceded that he told the assembled employees that "I would have to possibly be goingdown to theYMCA andsit down there months on end and bargain."°aNotwithstanding Rose's announced adamant position that "there will never be aunion shop at the Rose Company,"Congress has authorized the union shop unless pro-hibited by State law(Act Sections 8(a)(3) and 14(b)), and Wisconsin has no suchlaw.Under Rose's view,Respondent would never agree to a union-shop provision evenif all of the employees wanted it.The Andrew Jergens Company,76 NLRB 363, enfd.175 F. 2d 130(CA. 9), cert. denied 338 U S. '827, involved employer refusal to negotiateon union security even though there was substantially a meeting of the minds on all otherissuesIn holding the employer in violationof the Act,the Board stated,76 NLRB at366: "Such complete foreclosure of discussion of a proper subject of collective bargain-ing is a negation of the good faith bargaining required by the statute."It is difficultto comprehend a good-faith basis for announcing in advance the intention never to agreeto a union-security provision in a State,such as Wisconsin,where such provisions aresanctioned under the statuteCf.Reed & Prince Manufacturing Company,96 NLRB850, 855, enfd 205 F. 2d131 (CA 1), cert.denied.146 US 887;Wigwam Mills, Inc.,149 NLRB 1601;Hunt Electronics Company,146 NLRB 1328Althoughthe Actdoes not require employers and unions to agree, it does require themto bargain in good-faith attempt to agree.Announcement in advance of negotiation ofpredetermination to "negotiate"for 2 or 3 months until the talks break down, is in prac-tical effect announcement of intention not to bargain in good faith.Cf.Daniel Construc-tionCompany,Inc.,145 NLRB 1397 THE ROSE COMPANY269'employees' attempts to exercise their rights under the Act, I find that these state-ments by Respondent were coercive,93 in violation of Section 8(a)(1) of the Act,.as alleged in paragraph V(e) of the complaint.6.Prohibition of union card solicitationAt the hearing, the complaint was amended so as to allege that on or aboutAugust 22, 1964-i.e., during a recess in the hearing sessions herein-Respondentfurther interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, through the conduct of Pate in forbiddingemployees to distribute union authorization cards on company premises 94Respondent's employees Feinas and Chindamo testified credibly that on August 22,1964, before the 7 a.m. shift started, on their own time, before commencingwork, they solicited for the Union by giving out union authorization cards to fellowemployees at the plant.Around 10 that morning, Pate approached Feinas and said,"I hear you boys are out campaigning again signing workers up," and that he under-stood that was being done on company premises.Agreeing this was so, Feinasexplained that although on company premises it was being done on the employees'own time as permitted by law. Pate insisted the employees were not permitted todo this.Feinas suggested that Pate talk to the company attorney.Around thesame time, Pate gave Chindamo about the same warning, telling him that "it's Com-pany policy not to allow the men to give out authorization cards on Companyproperty."When Chindamo attempted to explain to him that he thought he hadthe right to do this on his own time, Pate replied, "Whether you have the right todo it or you haven't, it's Company policy not to let any authorization cards behanded out on Company property, and drop the subject." 95Pate's described prohibition upon solicitation was too broad and therefore invalid,.encompassing as it did actions by the employees themselves on nonworking time innonworking areas96No attempt was made to show any necessity for such an abso-03CfN L.R.B. v. E. S. Kingsford, d/b/a Kingsford Motor Car Co.,313 F. 2d 826, 832(C.A. 6) ; Hunt Electronics Company,146 NLRB 1328 Cf. alsoThe Trane Company(ClarksvilleManufacturing Division),137 NLRB 1506, 1510.04 Over Respondent's opposition,I permitted this amendment,dealing with alleged con-duct subsequent to issuance of the complaint, because it appeared to be closely related toand a mere extension of the unfair labor practices being litigated herein ; and also so asto avoid the necessity for a fresh proceeding and the consequent multiplicity of proceed-ings and hearings which would be further delaying and burdensome to all parties includ-ing Respondent itself.No surprise was claimed by Respondent and adequate time wasafforded to it to prepare and litigate this issue fully.Under the circumstances,I believethat allowance of this amendment was a proper exercise of discretion.CfPeyton Pack-ing Company,Inc,129 NLRB 1358, 1360.OsWegher testified to a comparable experience with Earle Rose, Jr., who had told himaround the preceding August, "I don't want you handing out any Union literature onCompany timeor on Company premises"or that "there was to be no solicitation of Unioncards on Company timeor property."[Emphasis supplied.]When Wegher denied doingthis,Rose continued,"If it happens any more, you will be fired.Iwouldn'twant thatto happen to you. You got a nice wife,nice daughter"Bond had a like experienceon December 27, 1963, when, after he was observed by Schoen giving a fellow employeea union card at lunchtime in the plant, he was called into the office and Donald Rosetold him he would be subject to a 5-day disciplinary layoff for "solicitation on companytimeor company premises."[Emphasis supplied.]When Bond attempted to explainhis right to do this on his own time, Rose said, "I know what your rights are . . . youdo what I say do or you are going to be subject to a disciplinary, a five-day disciplinarylayoff."The foregoing incidents involving both Roses indicate the prevailing thinkingat the plant and show that Pate was not alone or mistaken in his interpretation andapplication of plant policy with regard to solicitation in his dealings with Wegher onAugust 22, 1964.Under these circumstances, I also do not regard the fact that Feinasand Chindamo have not been disciplined or further rebuked for continuing to solicit unionmemberships by handing out union cards on their own time after August 22, 1964, tohave cured, or to be effective as an all-time cure for, Respondent's apparent basic policyas exemplified by the conduct of both Roses as well as Pate.06Of.N L.R.B. v. Harold Miller, et at.,d/b/a Miller Charles ofCo,341 F 2d 870, 873-874 (C.A.2) ; N.L It B. v. United Aircraft Corp. and Whitney Aircraft Div.,324 F. 2d128 (C.A. 2), cert. denied 376 U.S. 951;Whitfield Pickle Company,151 NLRB 430;Atkins Saw Division,Borg-Warner Corporation,148 NLRB 949;Hunt Electronics Com-pany,146 NLRB 1328 ;Bannon Mills, Inc,146NLRB 611 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDlute prohibition.97Moreover,the record is replete with instances of antiunion andnonunion solicitation by employees with the knowledge and even participation ofsupervisory and management-identified personnel,so that Pate's prohibition was, inaddition to being too broad, discriminatorily applied 98 I accordingly find that, asalleged in paragraph V (l) of the amended complaint,Respondent,through PlantSuperintendent Pate, ordered employees Feinas and Chindamo not to distribute unionauthorization cards in solicitation of union membership on its premises,in violationof Section 8 (a) (1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I shall recom-mend that it be required to cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondentdiscriminatonly suspended,laid off, discharged, and failed and refused to reinstate orreemploy certain employees,I shall recommend that Respondent be required to offerthe employees thus discriminated against(other than Fetzer and Wilder,who leftRespondent's employ voluntarily) immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority or other rightsand privileges,and to make all of said employees thus discriminated against(includingFetzer and Wilder)whole for any loss of earnings they may have suffered by reasonthereof, by payment to them of sums of money equal to that which they normallywould have earned as wages from the dates of said unlawful discriminations to thedate of Respondent's offer to reinstate them, together with interest thereon, less theirnet earnings if any during such period and less any sums heretofore received fromRespondent by way of settlement.Appropriate provision shall be made in theRecommended Order and posted notice to employees, for the notification of each ofthe discriminatorily discharged employees as may now be in the Armed Forces ofthe United States, of his right to full reinstatement upon application after dischargefrom the Armed Forces, in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act of 1948, as amended. I shall further recom-mend that in the case of employees herein found to have been discriminated againstby temporary suspensions,Respondent shall make them whole by payment to themof sums of money equal to that which they normally would have earned as wagesduring the periods of such discriminatory suspensions,plus interest,less their net earn-ings if any during such periods.Backpay and interest should be computed in themanner prescribed by the Board in FW. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co,138 NLRB 716.Respondent should also be requiredto make available necessary records for computation of backpay.Because of the nature,extent, and repetition of the unfair labor practices engagedin by Respondent, indicative of an attitude of continued opposition to basic principlesof the Act and the exercise of employee rights guaranteed by the Act,I deem it neces-sary to recommend that Respondent be required to cease and desist from infringingin any manner upon the rights of employees guaranteed in Section 7 of the Act.I shall further recommend that Respondent be required to post an appropriatenotice.Upon the foregoing findings and the entire record, I state the following:CONCLUSIONS OF LAW1.The Rose Company,Respondent herein,isan employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Imple-ment Workers of America,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.97 Cf.Republic Aviation Corporation v N L R B,324 U S 793,803, footnote 10, 804-805;N.L.R.B. V.Miller Charles&Co., supra,footnote 96;N.L R B v. United AircraftCorp , etc, supra,footnote 9608 Cf.Revere Camera Co.v.NL.R B.,304 F. 2d 162,165 (C.A7) ; NLRB v. Hall& Hill Truck Line,Inc.,266 F 2d 883, 886(C A5) ;Wigwam Mills,Inc.,149 NLRB1601;Standard Manufacturing Company,147 NLRB 1608;BannonMills.Inc, supra;Burlington Industries,Inc.,Vinton Weaving Company Plant,144 NLRB272.MemphisPublishing Company,133NLRB 1435 See alsoRepublic Aviation Corpoi ation v.N.L R B ,324 U S 793,803, footnote 10;Peyton Packing Company,Inc,49 NLRB 828,843-844,enfd. 142 F.2d 1009(CA. 5 ) , cert denied 323 U S 730 THE ROSE COMPANY2713.By its suspensions, layoffs, and discharges, and its failures and refusals to rein-state employees Edward Oresnik, George Fetzer, Albert Stergar, Floyd Wilder, andLyle Bond, as set forth in section II,supra,because of their union membership,sympathy, and activities, Respondent has discriminated and is continuing to discrimi-nate against its employees in regard to the hire and tenure of their employment, inviolation of Section 8(a) (3) and (1) of the Act.4.By the conduct set forth in section II,supra,which has been found to constituteunfair labor practices, Respondent has interfered with, restiamed, and coerced itsemployees in the exercise of rights guaranteed to them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a)( 1 ) of the Act.5.The aforesaid unfair labor practices are unfaii labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6The evidence fails to establish that Respondent has violated Section 8(a) (4) ofthe Act by discriminating against any of its employees for giving testimony underthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby recommend that the Respondent, The Rose Company, itsofficers, agent, successors, and assigns, shall:1.Cease and desist from.(a)Confiscating, seizing, taking, or retaining in its possession unlawfully andwithout the authorization or consent of its employees, any union petition or list of itsemployees who are members of or who desire to affiliate with a union; or displaying,flaunting, or making known to its employees in an intimidating or coercive mannerthat it has possession or knowledge thereof.(b) Engaging in surveillance of lawful union or organizational activities of itsemployees.(c)Engaging in public vilification of any employee for engaging in union or lawfulorganizational activities, calculated to intimidate or interfere with, restrain, or coercehim or any other employee in the exercise of employee rights under Section 7 ofthe Act.(d)Discriminatorily or otherwise unlawfully promulgating, maintaining, or enforc-ing any no-solicitation or no-distribution rule for the purpose of impeding unionorganization, or lawful union or organizational activity.(e) Promising, granting, or holding out to any employee any wage increase orother benefit or thing of value to induce him or other employees to refrain fromunion or lawful organizational membership, affiliation, sympathy, support, assistance,or activity.(f)Threatening, directly or indirectly, any employee with discharge, loss ofemployment, layoff, loss of benefit or other thing of value, or any discriminatoryreprisal or retaliation or act, because of union or other lawful organizational mem-bership, affiliation, sympathy, support, assistance, or activity.(g)Threatening, directly or indirectly, to refuse to bargain, or to refrain frombargaining, in good faith with any duly designated collective-bargaining representativeof its employees.(h)Discouraging membership in, and lawful activities on behalf of, InternationalUnion, United Automobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO, or any other labor organization of its employees, by discharging,laying off, suspending, or failing or refusing to reinstate or rehire, or by threateningto do so, any employee, or by otherwise discriminating or threatening to discriminateagainst any employee in regard to hire or tenure of employment or any term or condi-tion of employment.(i) Interfering in any other manner with, or restraining or coercing, any employeein the exercise of his right to self-organization, to form, join, or assist any labororganization; to bargain collectively through representatives of his own choosing; toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection; or to refrain from any and all such activities, except to theextent that such rights may be affected by an agreement requiring membership in alabor organization as authorized in Section 8(a)(3) of the Act as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act: 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Albert Stergar, Lyle Bond, and Edward Oresnik immediate and fullreinstatement to their former or substantially equivalent positions,without prejudiceto their seniority or other rights and privileges,and make them whole for any loss ofpay, in the manner set forth in the section of this Decision entitled"The Remedy."This shall include any loss of pay not previously compensated,by Lyle Bond andEdward Oresnik in connection with discriminatory temporary suspensions,as hereinfound, prior to the discharge of Bond and prior to the making of any proper offer ofreinstatement or reemployment to Oresnik following his discriminatory layoff. In theevent any of the foregoing is presently serving in the Armed Forces of the UnitedStates, notify him of his right to full reinstatement upon application after dischargefrom the Armed Forces, in accordance with the Selective Service Act and the Uni-versal Military Training and Service Act of 1948,as amended.(b)Make George Fetzer and Floyd Wilder whole for any loss of pay suffered dur-ing the periods of their discriminatory temporary suspensions,as herein found, in themanner set forth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Decision.(d) Post in its factory in Milwaukee,Wisconsin,copies of the attached noticemarked "Appendix B." 99Copies of said notice,to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by Respondent'sauthorizedrepresentative,be posted by Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places,includingall places where notices to empolyees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify said Regional Director,inwriting,within 20 days from receipt ofthisDecision and Recommended Order, what steps have been taken to complytherewith.100I further recommend that the complaint be and the same is hereby dismissed as toall violations alleged but not herein found.UD In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"a Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order"101In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith"APPENDIX ACHRONOLOGYDateEvent(s)July 3, 1963___________1.Bond gives fellow employee Oresnik union petitionnotebook,drafted by Bond, signed by Bond and others.2.Respondent confiscates union petition notebook, re-tains it temporarily,and displays its possession thereofto plant employees.3.Respondent holds top management conference regard-ing its discovery of union petition notebook,and re-turns it to employee Oresnik.July 8, 1963___________ 1. Respondent discharges Oresnik.2.Respondent issues broad no-circulation-distributionrule (Chudnow notice).3Bond procures and starts distributing union authori-zation cards. THE ROSE COMPANYDateJuly 11, 1963__________July 1963________-____(various dates through-out the month).July 30, 1963__________August 1, 1963________August 14, 1963_______August 29,APPENDIX A-ContinuedCHRONOLOGY273Event(s)Union files charge relating to Respondent's discharge ofOresnik.Respondent engages in miscellaneous threats to employeesof economic detriment or reprisals for union activity.Union files representation petition.Bond executes affidavit for NLRB.Union writes Respondent that employees have selectedBond, Stergar, Feinas, and Wegher to represent thematNLRB representation case hearing on August 19,1963.1963_______NLRB representation case hearing.Respondent opposesSeptember 11, 1963____September12, 1963____September 13, 1963____September24, 1963____September27, 1963____September30, 1963____October 3, 1963________October 4, 1963________October 7, 1963________October 8, 1963________October 11, 1963______election beforeNovember, indicating that speedierelectionwould be premature in view of operationalchanges and in view of reduction in force taking place.NLRB Regional Director issues Decision and Direction2.of Election for October 8, 1963.Employee Schubert assaults employee Eschedor whoparticipated in union discussion with Stergar andothers, Eschedor is removed to hospital with brokennose, broken teeth, etc.1.2.Earle Rose, Jr., addresses assembled employeesagainstUnion, warning of loss of employment, discharge, oreconomic detriment for union activity or in case ofunion victory.Respondentissues noticeforbidding violence on Com-pany premises, but takes no actionagainstSchubert,who, known to Respondent, continues threats of vio-1.lence against Stergar.NLRB Regional DirectorRespondent.issuescomplaint againstEarle Rose, Jr., threatens Bond with discharge for unionactivity.Earle Rose, Jr., sends employees letter against Union,mentioning Bond, Stergar, Feinas, andWegher byname.Respondent transfers Bond from "setup" work to miscel-laneouswelding, predicting "other measures" if heshall "fail to perform."NLRB issues order denying Respondent's request forreview of Regional Director's Decision and Directionof Election to be held on October 8, 1963.1.Earle Rose, Jr., threatens employees with loss of jobsor benefits if Union wins election.2.Earle Rose, Jr., threatens employees that if Union winselection,Respondent would, in effect, refuse to nego-tiate in good faith.Earle Rose, Jr., threatens Wegber with discharge or eco-nomic detriment for union activity if Union winselection.NLRB holds representation election.Bond and Wegberare the union observers.Union loses 74 to 54 outof 140 valid votes cast, with 12 challenged and un-counted.Union files objections to election based upon allegedmisconduct by Respondent.206-446-66-vo1154-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDDateOctober 14, 1963_______October 16, 1963_______October 28, 1963_______November 5, 1963_____November 7, 1963_____November 8, 1963_____November 11, 1963____November 22, 1963____November 27, 1963____November29, 1963____December 27, 1963_____December(late) 1963 orJanuary(early) 1964_January 3,1964(?)_____January 6-7, 1964______January 8, 1964________January 11, 1964______January 13, 1964______January 22-23, 1964___February13, 1964______February 14,1964______February 17,1964______February 18,1964______February 19,1964______APPENDIX A-ContinuedCHRONOLOGYEvent(s)Plant Superintendent Pate holds outFeinas to stop supporting Union.wage increase toBond and Wegher execute affidavits for NLRB.Respondent announces promotion of Schoen to foreman.Respondent discharges Fetzer.Union files first amended charge, adding Fetzer to Oresnikdischarge, etc.Fetzer executes affidavit for NLRB.NLRB Regional Director issues amended complaint.Respondent discharges Stergar.NLRB Regional Director issues supplemental decision onobjections,consolidating them for hearing with "C"case.Union files second amended charge, adding Stergar toother discharges, etc.Respondent suspends Wilder for 5 days for solicitation.Respondent issues booklet,"Employee Rules, Benefits,Policies and Plans."Pate issues broad no-solicitation,no-distribution notice(Pate notice).1.Respondent entersUnion.into settlement agreement with2.Earle Rose, Jr., announces economic benefits to em-ployees.NLRB Regional Director issues second supplemental de-cision on objections,approving informal settlementagreement,withdrawing amended complaint, and sev-ering union objections to election of October 8, 1963,for hearing before Hearing Officer.Respondent posts NLRB notice and its own notice along-side of(and for a time partially obscuring) NLRBnotice, re Oresnik and Fetzer reinstatements, etc.Respondent reinstates Oresnik and Fetzer under informalsettlement agreement.NLRB Hearing Officer holds hearing on union objectionsto election of October 8, 1963.Employees Bond,Stergar,Fetzer, Feinas,Wegher, and Herzog testifyagainst Respondent.NLRB Hearing Officer issues report on hearing on unionobjections to election of October 8, 1963, sustainingcertain objections and recommending that election beset aside.Respondent suspends Bond for 3 days, effective Febru-ary 17 through 19, 1964.Respondent refuses to permit Oresnik to return to workwithout written medical certificate in advance.Respondent suspends Fetzer for 3 days for handing outunion card(s) ("distributing literature"),to return onFebruary 24, 1964.Union files new charge, based upon Bond's suspen-sion, etc.February 24, 1964______Respondent"lays off" Oresnik for "lack of work."February 27, 1964______Bond and Fetzer execute affidavits for NLRB.March 3, 1964_________Union files first amended new charge,pertaining to Bond,Stergar, Oresnik, Fetzer,Wilder, etc.March 4, 1964_________Respondent files exceptions to Hearing Officer's report ofFebruary 13, 1964, sustaining union objections toOctober 8,1963, election. THE ROSE COMPANY275APPENDIX A-ContinuedCHRONOLOGYDateEvent(s)March 16, 1964_______Wilder executes affidavit for NLRB.April 3, 1964_________Earle Rose, Jr., observes Bond handbilling at outsidegate to Respondent's premises, and engages in an angryscene with him, vilifying and threatening him withloss of employment for hisunionactivity.April 6, 1964_________Respondent discharges Bond.,,a For convenience of reference, the following completes the chronology of events beyondthe date of Bond's discharge.DateEvent(s)April 7, 1964______Union files second amended new charge, adding Bond's dis-charge of April 6, 1964.April 13, 1964_____ Bond executes affidavit for NLRB.July 2, 1964-------NLRB Regional Director consolidates "C" cases for hearingon consolidated complaintAugust 22, 1964___ Plant Superintendent Pate orders employees not to hand outunion authorization cards on Company premises.November 10, 1964_ NLRB Regional Director issues third Supplemental Decisionand Direction of Second Election, adopting Hearing Offi-cer'sFebruary 13, 1964, recommendations sustaining cer-tain union objections to October 8, 1963, election, settingthat election aside, and directing a new election.December 15, 1964_ New Representation election held. Union wins, 66 to 52, with130 eligible voters and 10 challenged.December 21, 1964_ Respondent files objections to election of December 15, 1964.December 31, 1964_ Respondent notifies Regional Director it cannot establish itsobjections and requests dismissal thereof.January 6, 1965___ NLRB Regional Director dismisses Respondent's objections tothe election of December 15, 1964, and certifies Union asexclusive bargaining representative.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that.WE WILL offer Albert Stergar, Lyle Bond, and Edward Oresnik immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, with backpay andinterest, for any wages they lost as a result of our discriminatory actions againstthem because of their union activities and our suspensions, layoffs, discharges,and terminations of their employment, and our failure and refusal to reinstateor reemploy them.WE WILL also make George Fetzer and Floyd Wilder whole for any loss ofpay, plusinterest,which they suffered because of our discriminatory temporarysuspensionsof them because of theirunionactivities.WE WILL NOTagainconfiscate, seize, take, or retainin our possessionwithoutthe authorization or consent of our employees who are members of or who desireto affiliate with aunion; norwill we again display, flaunt, or let our employeesknowin an intimidatingor coercivemannerthat we have possession or knowl-edgethereof.WE WILL NOTengagein any surveillance of any lawful union or organizationalactivitiesof our employees on their own time when they are not on our premisesor when they are in nonworking areas of our premises.WE WILL NOT publicly vilify any employee forengagingin union or lawfulorganizationalactivity, so as to interfere with, restrain, coerce, or intimidate himor any other employeein the exerciseof any employee rights under the NationalLabor Relations Act, as amended.WE WILL NOT promulgate,maintain,or enforce any rule which unlawfullyprohibitsour employeesfromengaging in solicitation,discussing union activities, 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDor distributing literature on behalf of International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization.WE WILL NOT promise, grant, or hold out to any employee any wage increaseor other benefit or thing of value to induce him or any other employee to refrainfrom membership, affiliation, sympathy, support, assistance, or activity in or forInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or any other labor organization.WE WILL NOT directly or indirectly threaten any employee with discharge, lossof employment, layoff, loss of benefit or other thing of value, or any discrimi-natory reprisal or retaliation or act, because of membership, affiliation, sympathy,support, assistance, or activity in or for International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother labor organization, or in case of union representation of our employees.WE WILL NOT directly or indirectly threaten or indicate that we will refuseor fail to bargain in good faith with International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, or anyother duly designated collective-bargaining representative of our employees; northat we will not permit or agree under any circumstances to a union shop; northat we will engage in long drawn-out negotiations with a union without good-faith intention to attempt to arrive at agreement, but with the advance intentionof arriving at a breakdown in negotiations.WE WILL NOT discourage membership in and lawful activities on behalf ofInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, AFL-CIO, or other labor organization of our employees,by discharging, laying off, suspending, or failing or refusing to reinstate orrehire, any employee, or threatening to do so, or by otherwise discriminating orthreatening to discriminate against any employee in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees inthe exercise of their rights guaranteed to them by Congress, to self-organization, to form labor organizations, to join or assist any labor organiza-tion, to bargain collectively through representatives of their own choosing, toengagein concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from engaging in any or all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as authorized in Section 8(a)(3) of theAct as modified by the Labor-Management Reporting and Disclosure Act of1959.THE ROSE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-If any of the above employees is presently serving in the Armed Forces ofthe United States we shall notify him of his right to full reinstatement upon applicationafter discharge from the Armed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1949 as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, SecondFloor, Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Tele-phone No. 272-8600, Extension 3860.Industrial Platers, Inc.andDistrict 52, of the InternationalAssociation ofMachinists,AFL-CIO.CaseNo. 9-CA-3389.August 4,1965DECISION AND ORDEROn May 13,1965,TrialExaminerEugeneE. Dixon issued his Deci-sion inthe above-entitled proceeding, findings thatthe Respondent154 NLRB No. 21.